Exhibit 10.8

Willis 401(k) Retirement Savings Plan

CASH OR DEFERRED PROFIT SHARING PLAN ADOPTION AGREEMENT
Individually Designed

The Employer named below hereby establishes a Cash or Deferred Profit Sharing
Plan for eligible Employees as provided in this Adoption Agreement and the
accompanying Plan Document.

I.                                         EMPLOYER INFORMATION

If more than one Employer is adopting the Plan, complete this section based on
the lead Employer.  Additional Employers who are members of the same controlled
group or affiliated service group may adopt this Plan by completing and
executing a Participation Agreement that, once executed, will become part of
this Adoption Agreement.

A.

 

Name And Address:

 

 

 

 

 

 

 

 

 

 

Willis North America Inc.

 

 

 

 

 

 

 

 

 

 

26 Century Boulevard

 

 

 

 

 

 

 

 

 

 

Nashville, Tennessee 37214

 

 

 

 

 

 

 

 

B.

 

Telephone Number:

(615) 872-3000

 

 

 

 

 

 

C.

 

Employer’s Tax ID Number:

13-5654526

 

 

 

 

 

 

D.

 

Form Of Business:

 

 

 

 

 

 

 

 

 

 

o

1.

Sole Proprietor

o

5.

Limited Liability Company

 

 

 

 

 

o

2.

Partnership

o

6.

Limited Liability Partnership

 

 

 

 

 

x

3.

Corporation

o

7.

            

 

 

 

 

 

o

4.

S Corporation

 

 

 

 

 

 

 

E.

 

Is The Employer Part Of A Controlled Group?

x

 

YES

 

o

 

NO

 

 

Part Of An Affiliated Service Group?

 

o

 

YES

 

x

 

NO

F.

 

Name Of Plan:

Willis 401(k) Retirement Savings Plan

 

 

 

 

G.

 

Three Digit Plan Number:

003

 

 

 

 

 

 

H.

 

Employer’s Tax Year End:

12/31

 

 

 

 

 

 

I.

 

Employer’s Business Code:

524210

 

 

 

 

 

 

II.                                     EFFECTIVE DATE

A.                                   New Plans:

This is a new Plan having an Effective Date of                .

B.                                     Amended and Restated Plans:

This is an amendment or restatement of an existing Plan.  The initial Effective
Date of the Plan was January 1, 1986.  The Effective Date of this amendment or
restatement is December 1, 2006.

C.                                     Amended or Restated Plans for EGTRRA:

This is an amendment or restatement of an existing Plan to comply with the
Economic Growth and Tax Relief Reconciliation Act of 2001, Pub. L. 107-17
(EGTRRA). The initial Effective Date of the Plan was                . Except as
provided for in the Plan, the Effective Date of this amendment or restatement is
              .  (The restatement date should be no earlier than the first day
of the current Plan Year.  The Plan contains appropriate retroactive Effective
Dates with respect to provisions of EGTRRA.)

1


--------------------------------------------------------------------------------


 

Except to the extent permitted under Code Section 411(d)(6) and the Regulations
issued thereunder, an Employer cannot reduce, eliminate or make subject to
Employer discretion any Code Section 411(d)(6) protected benefit.  Where this
Plan document is being adopted to amend another plan that contains a protected
benefit not provided for in the Plan Document, the Employer may complete
Schedule A as an addendum to this Adoption Agreement.  Schedule A describes such
protected benefits and shall become part of this Plan.  If a prior plan document
contains a plan feature not provided for in the Plan Document, the Employer may
attach Schedule B describing such feature.

D.                                    Effective Date for Elective Deferrals:

If different from above, the Elective Deferral provisions shall be effective
               .

E.                                      Frozen Plan:

This Plan was frozen effective                .  For any period following this
effective date, neither the Employer nor any Participant may contribute to this
Plan, and no otherwise eligible Employee shall become a Participant in this
Plan. All existing account balances will become fully vested as of the date
specified above.

III.                                 DEFINITIONS

A.                                   “Compensation”

Select the definition of Compensation, the Compensation Computation Period, any
Compensation Dollar Limitation and Exclusions from Compensation for each
contribution type from the options listed below.  Enter the letter of the option
selected on the lines provided below.  Leave the line blank if no election needs
to be made. Compensation Computation Periods must be consistent for all
contribution types, except Non-Elective Employer Contributions.

 

 

 

Compensation

 

Compensation

 

Exclusions

 

 

 

Compensation

 

Computation

 

Dollar

 

From

 

Contribution Type

 

Definition

 

Period

 

Limitation

 

Compensation

 

All Contributions

 

h

 

a

 

$

 

 

j

 

Elective Deferrals

 

 

 

 

 

$

 

 

 

 

Roth 401(k) Deferrals

 

 

 

 

 

$

 

 

 

 

Voluntary After-tax

 

 

 

 

 

$

 

 

 

 

Required After-tax

 

 

 

 

 

$

 

 

 

 

Matching Contributions (Formula 1)

 

 

 

 

 

$

 

 

 

 

Matching Contributions (Formula 2)

 

 

 

 

 

$

 

 

 

 

Non-Elective Contributions (Formula 1)

 

 

 

 

 

$

 

 

 

 

Non-Elective Contributions (Formula 2)

 

 

 

 

 

$

 

 

 

 

Safe Harbor Contributions

 

 

 

 

 

$

 

 

 

 

QNEC

 

 

 

 

 

$

 

 

 

 

QMAC

 

 

 

 

 

$

 

 

 

 

 

Nondiscrimination
Tests

 

Compensation Definition

 

Compensation
Computation Period

 

Compensation
Dollar Limitation

 

ADP/ACP

 

g

 

a

 

$

 

 

 

1.                                       Compensation Definition:

a.                                       Code Section 3401(a) - W-2 Compensation
subject to income tax withholding at the source, with all pre-tax contributions
excluded.

b.                                      Code Section 3401(a) - W-2 Compensation
subject to income tax withholding at the source, with all pre-tax contributions
included [Plan defaults to this election].

c.                                       Code Section 6041/6051 - Income
reportable on Form W-2, with all pre-tax contributions excluded.

2


--------------------------------------------------------------------------------


d.                                      Code Section 6041/6051 - Income
reportable on Form W-2, with all pre-tax contributions included.

e.                                       Code Section 415 - All income received
for services performed for the Employer, with all pre-tax contributions
excluded.

f.                                         Code Section 415 - All income
received for services performed for the Employer, with all pre-tax contributions
included.

g.                                      Code Section 414(s) — As defined in IRS
Code Section 414(s) and the regulations thereunder.

h.                                      Participant’s base salary plus
commissions and compensation which is measured by the amount of the revenue
produced, placed or serviced by the Employee and includes amounts contributed
through a salary reduction agreement and which is not includible in gross income
of an Employee under Section 125, 132(f), and 402(e)(3) of the Code.

The Code Section 415 definition will always apply with respect to sole
proprietors and partners.

2.                                       Compensation Computation Period:

a.                                       Compensation paid during a Plan Year
while a Participant [Plan defaults to this election].

b.                                      Compensation paid during the entire Plan
Year.

c.                                       Compensation paid during the Employer’s
fiscal year.

d.                                      Compensation paid during the calendar
year.

3.                                       Compensation Dollar Limitation: The
dollar limitation section does not need to be completed unless Compensation of
less than the Code Section 401(a)(17) limit of $200,000 (as indexed) is to be
used.

4.                                       Exclusions from Compensation
(non-integrated plans only):

a.                                       There will be no exclusions from
Compensation under the Plan [Plan defaults to this election].

b.                                      Overtime

c.                                       Bonuses

d.                                      Commissions

e.                                       Exclusion applies only to Participants
who are Highly Compensated Employees.

f.                                         Holiday and vacation pay

g.                                      Reimbursements or other expense
allowances, fringe benefits (cash and non-cash), moving expenses, deferred
compensation, and welfare benefits.

h.                                      Post-severance payments, as described in
paragraph 1.17(c)(6) of the Plan Document.

i.                                          Compensation in excess of
$             for Highly Compensated Employees.

j.                                          Other:  Overtime pay, annual bonuses
(including bonuses under Management Annual Incentive Plans and Christmas
bonuses) or bonuses received for reasons other than for production, placement or
servicing of business, amount of premiums paid by the Employer for group term
life insurance and accidental death and dismemberment insurance, dividends
received on stock granted under the Restricted Stock Award Program (including
both stock and cash), compensation resulting from the exercise of non-qualified
stock option, disqualifying disposition of stock acquired pursuant to the
exercise of an Incentive Stock Option or resulting from the award or vesting of
performance shares under the Long

3


--------------------------------------------------------------------------------


Term Incentive Plan, moving expenses, car allowances, finders fees, special
prizes or awards, or any other amounts that might otherwise be includible as
compensation on form W-2. Any amounts paid to the Employee after the last day of
the pay period of the month in which fall the date sixty (60) days after the
date the Employee separates from service shall not be included in the Plan
Compensation.

B.                                     “Disability”

o                                    1.                                       As
defined in paragraph 1.27 of the Plan Document [Plan defaults to this election].

o                                    2.                                       As
defined in the Employer’s Disability Insurance Plan.

x                                  3.                                       An
individual will be considered to be disabled if he or she is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or to be
of long, continued and indefinite duration.  An individual shall not be
considered to be disabled unless he or she furnishes proof of the existence
thereof in such form and manner as the Secretary of the Treasury may prescribe.

C.                                     “Highly Compensated Employees — Top-Paid
Group Election”

1.                                       Top-Paid Group Election:

In determining who is a Highly Compensated Employee, the Employer may make the
Top-Paid Group election.  The effect of this election is that an Employee (who
is not a 5% owner at any time during the determination year or the look-back
year) who earned more than $95,000, as indexed for the look-back year, is a
Highly Compensated Employee if the Employee was in the Top-Paid Group for the
look-back year.  This election is applicable for the Plan Year in which this
Plan is effective.

o                                    a.                                      
The Employer does not make the Top-Paid Group election.

x                                  b.                                      The
Employer makes the Top-Paid Group election [Plan defaults to this election].

o                                    2.                                      
Calendar Year Data Election:

If the Plan Year is not the calendar year, the prior year computation period for
purposes of determining if an Employee earned more than $95,000, as indexed, is
the calendar year beginning in the prior Plan Year.  This election is applicable
for the Plan Year in which this Plan is effective.

D.                                    “Integration Level”

x                                  1.                                       Not
applicable. Either the Plan’s allocation formula is not integrated with Social
Security or there are no Non-Elective Employer Contributions being made to the
Plan [Plan defaults to this election].

o                                    2.                                      
The maximum earnings considered wages for the Plan Year for Social Security
withholding purposes without regard to Medicare.

o                                    3.                                      
          % (not more than 100%) of the amount considered wages for such Plan
Year for Social Security withholding purposes without regard to Medicare.

o                                    4.                                      
$         , provided that such amount is not in excess of the amount determined
under paragraph (D)(2) above.

o                                    5.                                      
One dollar over 80% of the amount considered wages for such Plan Year for Social
Security withholding purposes without regard to Medicare.

o                                    6.                                      
20% of the maximum earnings considered wages for such Plan Year for Social
Security withholding purposes without regard to Medicare.

E.                                      “Limitation Year”

Unless elected otherwise below, the Limitation Year shall be the Plan Year.

The twelve (12) consecutive month period commencing on January 1 and ending on
December 31.

If applicable, there will be a short Limitation Year commencing on         and
ending on         .  Thereafter, the Limitation Year shall end on the date
specified above.

4


--------------------------------------------------------------------------------


F.                                      “Net Profit”

x                                  1.                                       Not
applicable.  Employer contributions to the Plan are not conditioned on profits
[Plan defaults to this election].

o                                    2.                                      
Net Profits are required for making Employer Contributions and are defined as
follows:

o                                    a.                                       As
defined in paragraph 1.62 of the Plan Document.

o                                    b.                                      Net
Profits will be defined in a uniform and nondiscriminatory manner which will not
result in a deprivation of an eligible Participant of any Employer Contribution.

c.                                       Net Profits are required for the
following types of contributions:

o                                    i.                                         
Employer Matching Contributions (Formula 1).

o                                    ii.                                      
Employer Matching Contributions (Formula 2).

o                                    iii.                                   
Employer QNEC and QMAC Contributions.

o                                    iv.                                  
Non-Elective Contributions (Formula 1).

o                                    v.                                     
Non-Elective Contributions (Formula 2).

Elective Deferrals, Roth 401(k) Deferrals, top-heavy minimums (if required), and
Safe Harbor Contributions (if applicable), must be contributed regardless of
profits.

G.                                     “Plan Year”

The twelve (12) consecutive month period commencing on January 1 and ending on
December 31.

If applicable, there will be a short Plan Year commencing on              and
ending on             .  Thereafter, the Plan Year shall end on the date
specified above.

H.                                    “QDRO Payment Date”

x                                  1.                                       The
date the QDRO is determined to be qualified [Plan defaults to this election].

o                                    2.                                      
The statutory age fifty (50) requirement applies for purposes of making
distribution to an alternate payee under the provisions of a QDRO.

I.                                         “Qualified Joint and Survivor
Annuity”

x                                  1.                                       Not
applicable.  The Plan is not subject to Qualified Joint and Survivor Annuity
rules. The safe harbor provisions of paragraph 8.7 of the Plan Document apply. 
The normal form of payment is a lump sum.  No annuities are offered under the
Plan [Plan defaults to this election].

o                                    2.                                      
The normal form of payment is a lump sum.  The Plan does provide for annuities
as an optional form of payment at Section XVIII(D) of the Adoption Agreement.
The Plan’s Joint and Survivor Annuity rules are avoided and the safe harbor
provisions of paragraph 8.7 of the Plan Document will apply, unless the
Participant elects to receive his or her distribution in the form of an
annuity.  If this option is selected, Section III(J) below must also be
completed.

o                                    3.                                      
The Joint and Survivor Annuity rules are applicable and the survivor annuity
will be             % (50%, 66-2/3%, 75% or 100%) of the annuity payable during
the lives of the Participant and his or her Spouse.  If no selection is
specified, 50% shall be deemed elected.

J.                                        “Qualified Pre-Retirement Survivor
Annuity”

Do not complete this section if paragraph (I)(1) was elected.

o                                    1.                                      
The Qualified Pre-Retirement Survivor Annuity shall be 100% of the Participant’s
Vested Account Balance in the Plan as of the date of the Participant’s death.

o                                    2.                                      
The Qualified Pre-Retirement Survivor Annuity shall be 50% of the Participant’s
Vested Account Balance in the Plan as of the date of the Participant’s death.

If this provision applies but no selection is made, the Qualified Pre-Retirement
Survivor Annuity shall be 50%.

 

5


--------------------------------------------------------------------------------


K.                                    “Valuation of Plan Assets”

The assets of the Plan shall be valued on the last day of the Plan Year and on
the following Valuation Date(s):

o                                    1.                                      
There are no other mandatory Valuation Dates.

x                                  2.                                       The
Valuation Dates are applicable for the contribution type specified below:

 

  Contribution Type

 

Valuation Date

 

All Contributions

 

a

 

Elective Deferrals

 

 

 

Roth 401(k) Deferrals

 

 

 

Voluntary After-tax Contributions

 

 

 

Required After-tax Contributions

 

 

 

Deemed Traditional IRA Contribution

 

 

 

Deemed Roth IRA Contribution

 

 

 

Matching Contributions (Formula 1)

 

 

 

Matching Contributions (Formula 2)

 

 

 

Non-Elective Contributions (Formula 1)

 

 

 

Non-Elective Contributions (Formula 2)

 

 

 

Safe Harbor Contributions

 

 

 

QNEC

 

 

 

QMAC

 

 

 

 

a.                            Daily valued.

b.                           The last day of each month.

c.                            The last day of each quarter in the Plan Year.

d.                           The last day of each semi-annual period in the Plan
Year.

e.                            At the discretion of the Plan Administrator.

f.                              Other:            .

IV.                                 ELIGIBILITY REQUIREMENTS

Complete the following using the eligibility requirements as specified for each
contribution type. To become a Participant in the Plan, the Employee must
satisfy the following eligibility requirements.

Contribution Type

 

Minimum
Age

 

Service
Requirement

 

Eligibility
Hours of
Service

 

Class
Exclusions

 

Eligibility
Computation
Period

 

Entry
Date

 

All Contributions

 

 

 

 

 

 

 

 

 

 

 

 

 

Elective Deferrals

 

1

 

4

 

1

 

1,9

 

2

 

9

 

Roth 401(k) Deferrals

 

 

 

 

 

 

 

 

 

 

 

 

 

Voluntary After-tax Contributions

 

 

 

 

 

 

 

 

 

 

 

 

 

Required After-tax Contributions

 

 

 

 

 

 

 

 

 

 

 

 

 

Matching Contributions (Formula 1)

 

1

 

6

 

1

 

1,9,11

 

2

 

9

 

Matching Contributions (Formula 2)

 

1

 

6

 

1

 

1,9,10

 

2

 

9

 

Non-Elective Contribution (Formula 1)

 

 

 

 

 

 

 

 

 

 

 

 

 

Non-Elective Contribution (Formula 2)

 

 

 

 

 

 

 

 

 

 

 

 

 

Safe Harbor Contribution*

 

 

 

 

 

 

 

 

 

 

 

 

 

QNECs

 

 

 

 

 

 

 

 

 

 

 

 

 

QMACs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*If any age or Service requirement selected is more restrictive than that which
is imposed on any Employee contribution, that group of Employees will be subject
to the ADP and/or ACP testing as prescribed under applicable IRS Regulations.

6


--------------------------------------------------------------------------------


 

A.                                    Age:

1.                                       No age requirement.

2.                                       Insert the applicable age in the chart
above.  The age may not be more than twenty-one (21).

B.                                      Service:

The maximum Service requirement for Elective Deferrals is one (1) year.  For all
other contributions, the maximum is two (2) years.  If a Service requirement
greater than one (1) year is selected, Participants must be 100% vested in that
contribution.

1.                                       No Service requirement.

2.                                       Completion of              days of
Service.

3.                                      Completion of              days of
Service within the              time period following an Employee’s commencement
of employment.

4.                                       Two months of Service (insert number of
months applicable to the specified contribution type).

5.                                                    months of Service (insert
number of months applicable to the specified contribution type).

6.                                       One (1) Year of Service or Period of
Service.

7.                                       Two (2) Years of Service or Periods of
Service.

8.                                       One (1) Expected Year of Service.  May
enter after six (6) months of actual Service.

9.                                       One (1) Expected Year of Service.  May
enter after              months of actual Service [must be less than one (1)
Year].

10.                                 One (1) Expected Year of Service.  May enter
after              months of actual Service [must be less than one (1) Year].

11.                                 Completion of.            .Hours of Service
within the              month(s) time period following an Employee’s
commencement of employment.

Generally no more than 83-1/3 Hours of Service may be required during each such
month; provided however, that the Employee shall become a Participant no later
than upon the completion of 1,000 Hours of Service within an Eligibility
Computation Period and the attainment of the minimum age requirement.

12.                                 Completion of              Hours of Service.

For options 2, 3, 8, 9, 10, 11 and 12, if an Employee satisfies the one (1)
year/1,000 Hours of Service eligibility requirement, then he or she must enter
the Plan.

C.                                      Method for Measuring Service Eligibility
Period (do not enter this method in the table above):

A Year of Service for eligibility purposes is defined as follows (choose one):

o                                    1.                                      
Not applicable. There is no Service requirement or the Plan has a Service
requirement of less than one (1) year.

o                                    2.                                      
Hours of Service method.  A Year of Service will be credited upon completion of
      Hours of  Service.  A Year of Service for eligibility purposes may not be
less than one (1) Hour of Service or greater than 1,000 hours by operation of
law.  If left blank, the Plan will use 1,000 hours.

x                                   3.                                      
Elapsed Time method.

D.                                     Hours of Service for Eligibility:

Hours shall be determined by the method selected below. The method selected
shall be applied to all Employees covered under the Plan as follows:

7


--------------------------------------------------------------------------------


 

1.                                       Not applicable.  For all purposes under
the Plan, a Year of Service (Period of Service) is defined using the Elapsed
Time method.

2.                                       On the basis of actual hours for which
an Employee is paid or entitled to payment [Plan defaults to this election].

3.                                       On the basis of days worked.  An
Employee shall be credited with ten (10) Hours of Service if the Employee would
be credited with at least one (1) Hour of Service during the day.

4.                                       On the basis of weeks worked.  An
Employee shall be credited with forty-five (45) Hours of Service if the Employee
would be credited with at least one (1) Hour of Service during the week.

5.                                       On the basis of semi-monthly payroll
periods.  An Employee shall be credited with ninety-five (95) Hours of Service
if the Employee would be credited with at least one (1) Hour of Service during
the semi-monthly payroll period.

6.                                       On the basis of months worked.  An
Employee shall be credited with one-hundred-ninety (190) Hours of Service if the
Employee would be credited with at least one (1) Hour of Service during the
month.

E.                                       Employee Class Exclusions:

1.                                       Employees included in a unit of
Employees covered by a collective bargaining agreement between the Employer and
Employee Representatives, if benefits were the subject of good faith bargaining
and if two percent or less of the Employees covered pursuant to the agreement
are professionals as defined in §1.410(b)-9 of the Regulations, unless
participation in this Plan is specifically provided for in the collective
bargaining agreement.  For this purpose, the term “employee representative” does
not include any organization more than half of whose members are owners,
officers, or executives of the Employer.

2.                                       Employees who are non-resident aliens
[within the meaning of Code Section 7701(b)(1)(B)] who receive no Earned Income
[within the meaning of Code Section 911(d)(2)] from the Employer which
constitutes income from sources within the United States [within the meaning of
Code Section 861(a)(3)].

3.                                       Employees compensated on an hourly
basis.

4.                                       Employees compensated on a salaried
basis.

5.                                       Employees compensated on a commission
basis.

6.                                       Key Employees.

7.                                       Highly Compensated Employees.

8.                                       Employees of any member of the
controlled and/or affiliated service group Employer whose Employer does not
affirmatively adopt this Plan.

9.                                       The Plan shall exclude from
participation any nondiscriminatory classification of Employees determined as
follows:  Leased employees.

10.                                 Employees hired prior to January 1, 2007.

11.                                 Employees hired on or after January 1, 2007.

F.                                      Eligibility Computation Period:  The
initial eligibility computation period shall commence on the date on which an
Employee first performs an Hour of Service and the first anniversary thereof. 
Each subsequent computation period shall commence on:

1.                                       Not applicable.  The Plan has a Service
requirement of less than one (1) year or uses the Elapsed Time method to
determine eligibility.

2.                                       The anniversary of the Employee’s
employment commencement date and each subsequent twelve (12) consecutive month
period thereafter.

3.                                       The first day of the Plan Year which
commences prior to the first anniversary date of the Employee’s employment
commencement date and each subsequent Plan Year thereafter.

8


--------------------------------------------------------------------------------


 

G.                                      Entry Date Options:

1.                                       The first day of the month coinciding
with or next following the date on which an Employee meets the eligibility
requirements.

2.                                       The first day of the payroll period
coinciding with or next following the date on which an Employee meets the
eligibility requirements.

3.                                       The first day of the second payroll
period coinciding with or next following the date on which an Employee meets the
eligibility requirements, or as soon as administratively feasible thereafter.
This option may only be selected if no Service is required.

4.                                       The earlier of the first day of the
Plan Year, or the first day of the fourth, seventh or tenth month of the Plan
Year coinciding with or next following the date on which an Employee meets the
eligibility requirements.

5.                                       The earlier of the first day of the
Plan Year or the first day of the seventh month of the Plan Year coinciding with
or next following the date on which an Employee meets the eligibility
requirements.

6.                                       The first day of the Plan Year
following the date on which the Employee meets the eligibility requirements.  If
this election is made, the Service waiting period cannot be greater than
one-half year and the minimum age requirement may not be greater than age twenty
and one-half (20½).

7.                                       The first day of the Plan Year nearest
the date on which an Employee meets the eligibility requirements. This option
can only be selected for Employer related contributions.

8.                                       The first day of the Plan Year during
which the Employee meets the eligibility requirements.  This option can only be
selected for Employer related contributions.

9.                                       Other: As soon as administratively
feasible following the date which an Employes meets the eligibility
requirements.  This option may not require an entry date more than two (2)
months following the date on which an Employee meets the eligibility
requirements.

10.                                 The Employee’s date of hire.

H.                                     Leased Employees:

x                                  1.                                       Not
applicable.  Leased Employees do not participate in this Plan.

o                                    2.                                       A
Leased Employee of the Employer is a Participant in the Plan and may also
participate in a plan maintained by the leasing organization.

I.                                          Employees on Effective Date:

o                                    1.                                      
All Employees will be required to satisfy both the age and Service requirements
specified above.

o                                    2.                                      
Employees employed on the Plan’s Effective Date do not have to satisfy the age
requirement specified above.

o                                    3.                                      
Employees employed on the Plan’s Effective Date do not have to satisfy the
Service requirement specified above.

o                                    J.                                       
Special Waiver of Eligibility Requirements:

The age and/or Service eligibility requirements specified above shall be waived
for the eligible Employees specified below who are employed on the specified
date for the contribution type(s) specified.  Such employees will begin
participation in the Plan as of that date.  This waiver applies to either the
age or Service requirement or both as elected below.

9


--------------------------------------------------------------------------------


 

Waiver
Date

 

Waiver of Age
Requirement

 

Waiver of Service
Requirement

 

Contribution Type

 

 

 

 

 

 

All Contributions

 

 

 

 

 

 

Elective Deferrals

 

 

 

 

 

 

Roth 401(k) Deferrals

 

 

 

 

 

 

Matching Contributions (Formula 1)

 

 

 

 

 

 

Matching Contributions (Formula 2)

 

 

 

 

 

 

Non-Elective Contributions (Formula 1)

 

 

 

 

 

 

Non-Elective Contributions (Formula 2)

 

 

 

 

 

 

Safe Harbor Contribution

 

 

 

 

 

 

QNEC

 

 

 

 

 

 

QMAC

 

The waiver above applies to:

o                                    1.                                      
All eligible Employees employed on the specified date.

o                                    2.                                       To
the indicated class of Employees employed on the specified date.
            

V.                                     RETIREMENT AGES

A.                                   Normal Retirement:

x                                  1.                                      
Normal Retirement Age shall be age 65 [not to exceed sixty-five (65)].

o                                    2.                                      
Normal Retirement Age shall be the later of attaining age              [not to
exceed age sixty-five (65)] or the              (not to exceed the fifth)
anniversary of the first day of the first Plan Year in which the Participant
commenced participation in the Plan.

3.                                       The Normal Retirement Date shall be:

o                                    a.                                       as
of the date the Participant attains Normal Retirement Age [Plan defaults to this
election].

x                                  b.                                    the
first day of the month coinciding with or next following the Participant’s
attainment of Normal Retirement Age.

B.                                     Early Retirement:

x                                  1.                                       Not
applicable.

o                                    2.                                      
The Plan shall have an Early Retirement Age of              [not less than age
fifty-five (55)] and completion of              Years of Service.

3.                                       The Early Retirement Date shall be:

o                                    a.                                       as
of the date the Participant attains Early Retirement Age [Plan defaults to this
election].

o                                    b.                                      the
first day of the month next following the Participant’s attainment of Early
Retirement Age.

VI.                                 EMPLOYEE CONTRIBUTIONS

x                                  A.                                   Elective
Deferrals:

1.                                       Participants shall be permitted to make
Elective Deferrals:

o                                    a.                                       in
any amount up to             % of Compensation.

x                                  b.                                      in
any amount from a minimum of 1% to a maximum of 99% of their Compensation.

o                                    c.                                       in
a flat dollar amount from a minimum of $             to a maximum of
$            , not to exceed             % of their Compensation.

10


--------------------------------------------------------------------------------


 

o

d.

in any amount up to the maximum percentage of Compensation and dollar amount
permissible under Section 402(g) of the Internal Revenue Code not to exceed the
limits of Code Sections 401(k), 404 and 415.

 

 

 

 

 

o

e.

Highly Compensated Employee may defer in any amount up to             % of
Compensation.

 

 

 

 

 

x

f.

Catch-up Contributions may be made by eligible Participants.

 

Note:                    If Roth 401(k) Deferrals or Voluntary After-tax
Contributions are also elected below, the maximum combined amount of Elective
Deferrals, Roth 401(k) Deferrals and Voluntary After-tax Contributions may be
limited.

2.                                          Participants shall be permitted to
terminate their Elective Deferrals at any time upon proper and timely notice to
the Employer.  Modifications and reinstatement of Participants’ Elective
Deferrals will become effective as soon as administratively feasible on a
prospective basis as provided for below:

Modifications

 

Reinstatement

 

Method

x

 

x

 

On a daily basis.

o

 

o

 

Upon              days notice to the Plan Administrator.

o

 

o

 

On the first day of each quarter.

o

 

o

 

On the first day of the next month.

o

 

o

 

The beginning of the next payroll period.

o

 

o

 

On the first day of the next semi-annual period.

o

 

o

 

On the first day of the next Plan Year.

 

o

B.

Roth 401(k) Deferrals:

 

 

1.

Participants shall be permitted to make Roth 401(k) Deferrals:

 

 

 

 

 

 

o

a.

in any amount up to             % of Compensation.

 

 

 

 

 

 

 

o

b.

in any amount from a minimum of             % to a maximum of             % of
their Compensation not to exceed $            .

 

 

 

 

 

 

 

o

c.

in a flat dollar amount from a minimum of $             to a maximum of
$            , not to exceed             % of their Compensation.

 

 

 

 

 

 

 

o

d.

in any amount up to the maximum percentage of Compensation and dollar amount
permissible under Section 402(g) of the Internal Revenue Code not to exceed the
limits of Code Sections 401(k), 404 and 415.

 

 

 

 

 

 

 

o

e.

Catch-up Contributions may be made by eligible Participants.

 

 

 

 

 

 

 

o

f.

Participant’s may designate a minimum of             % to a maximum of
            % of Elective Deferrals as Roth 401(k)  Deferrals.

 

 

 

 

 

 

 

o

g.

The maximum combined limit of Elective Deferrals and Roth 401(k) Deferrals will
not exceed             % of Compensation or $            .

 

 

 

 

 

 

 

2.

Participants shall be permitted to terminate their Roth 401(k) Deferrals at any
time upon proper and timely notice to the Employer.  Modifications and
reinstatement of Participants’ Roth 401(k) Deferrals will become effective as
soon as administratively feasible on a prospective basis as provided for below:

 

Modifications

 

Reinstatement

 

Method

o

 

o

 

On a daily basis.

o

 

o

 

Upon              days notice to the Plan Administrator.

o

 

o

 

On the first day of each quarter.

o

 

o

 

On the first day of the next month.

o

 

o

 

The beginning of the next payroll period.

o

 

o

 

On the first day of the next semi-annual period.

o

 

o

 

On the first day of the next Plan Year.

 

11


--------------------------------------------------------------------------------


 

C.

Bonus Option:

 

o

1.

Not applicable. The Plan’s definition of Compensation excludes bonuses.

 

 

 

 

 

x

2.

Not applicable.  Participants are not permitted to make a separate deferral
election and no amount of their bonus may be deferred into the Plan.

 

 

 

 

 

o

3.

Not applicable.  The Participant’s deferral amount elected on his/her Salary
Deferral Agreement will also apply to any bonus received by the Participant for
any Plan Year.

 

 

 

 

 

o

4.

Bonuses paid by the Employer are included in the definition of Compensation and
the Employer permits a Participant to amend his or her deferral election to
defer to the Plan, an amount not to exceed       % or $       of any bonus
received by the Participant for any Plan Year.

 

o

D.

Automatic Enrollment for Elective Deferrals:

 

 

The Employer elects the automatic enrollment provisions for Elective Deferrals
as follows:

 

 

 

 

 

o

1.

New Employees.  Employees who have not met the eligibility requirements shall
have Elective Deferrals withheld in the amount of  % of Compensation or
$      upon entering the Plan.

 

 

 

 

 

 

 

o

a.

On an annual basis the Elective Deferral limit under the Plan shall be increased
up to a maximum amount determined by the Employer.

 

 

 

 

 

 

 

o

b.

After      Years of Service, the amount specified above shall increase to
      % or $      .

 

 

 

 

 

 

o

2.

Current Employees.  In the Plan Year in which the automatic enrollment feature
becomes effective, Employees who are eligible to participate but not deferring
shall have Elective Deferrals withheld in the amount of % of Compensation or
$      .

 

 

 

 

 

 

 

o

a.

On an annual basis the Elective Deferral limit under the Plan shall be increased
up to a maximum amount determined by the Employer.

 

 

 

 

 

 

 

o

b.

After       Years of Service, the amount specified above shall increase to
      % or $      .

 

 

 

 

 

 

o

3.

Current Participants.  In the Plan Year in which the automatic enrollment
feature becomes effective, current Participants who are deferring at a
percentage less than the amount selected herein shall have Elective Deferrals
withheld in the amount of       % of Compensation or $      .

 

 

 

 

 

 

o

a.

On an annual basis the Elective Deferral limit under the Plan shall be increased
up to a maximum amount determined by the Employer.

 

 

 

 

 

 

 

o

b.

After        Years of Service, the amount specified above shall increase
to      % or $      .

 

 

 

 

 

 

o

4.

Current Non-Highly Compensated Participants.  In the Plan Year in which the
automatic enrollment feature becomes effective, current Non-Highly Compensated
Participants who are deferring at a percentage less than the amount selected
herein shall have Elective Deferrals withheld in the amount of       % of
Compensation or $      .

 

 

 

 

 

 

 

o

a.

On an annual basis the Elective Deferral limit under the Plan shall be increased
up to a maximum amount determined by the Employer.

 

 

 

 

 

 

 

o

b.

After       Years of Service, the amount specified above shall increase
to      % or $      .

 

Employees and Participants shall have the right to amend the stated automatic
Elective Deferral provisions or receive cash in lieu of deferral into the Plan. 
For purposes of this section, Employees returning an election form indicating a
“zero” deferral amount shall be deemed “Current Participants.”

12


--------------------------------------------------------------------------------


 

o

E.

Automatic Enrollment for Roth 401(k) Deferrals:

 

 

 



 

The Employer elects the automatic enrollment provisions for Roth 401(k)
Deferrals as follows:

 

 

 

 

 

o

1.

New Employees.  Employees who have not met the eligibility requirements shall
have Roth 401(k) Deferrals withheld in the amount of             % of
Compensation or $             upon entering the Plan.

 

 

 

 

 

 

 

o

a.

On an annual basis the Roth 401(k) Deferral limit under the Plan shall be
increased up to a maximum amount determined by the Employer.

 

 

 

 

 

 

 

o

b.

After              Years of Service, the amount specified above shall increase
to             % or $            .

 

 

 

 

 

 

o

2.

Current Employees.  In the Plan Year in which the automatic enrollment feature
becomes effective, Employees who are eligible to participate but not deferring
shall have Roth 401(k) Deferrals withheld in the amount of             % of
Compensation or $            .

 

 

 

 

 

 

 

o

a.

On an annual basis the Roth 401(k) Deferral limit under the Plan shall be
increased up to a maximum amount determined by the Employer.

 

 

 

 

 

 

 

o

b.

After             Years of Service, the amount specified above shall increase to
            % or $            .

 

 

 

 

 

 

o

3.

Current Participants.  In the Plan Year in which the automatic enrollment
feature becomes effective, current Participants who are deferring at a
percentage less than the amount selected herein shall have Roth 401(k) Deferrals
withheld in the amount of             % of Compensation or $            .

 

 

 

 

 

 

o

a.

On an annual basis the Roth 401(k) Deferral limit under the Plan shall be
increased up to a maximum amount determined by the Employer.

 

 

 

 

 

 

 

o

b.

After              Years of Service, the amount specified above shall increase
to             % or $            .

 

 

 

 

 

 

o

4.

Current Non-Highly Compensated Participants.  In the Plan Year in which the
automatic enrollment feature becomes effective, current Non-Highly Compensated
Participants who are deferring at a percentage less than the amount selected
herein shall have Elective Deferrals withheld in the amount of             % of
Compensation or $            .

 

 

 

 

 

 

 

o

a.

On an annual basis the Roth 401(k) Deferral limit under the Plan shall be
increased up to a maximum amount determined by the Employer.

 

 

 

 

 

 

 

o

b.

After              Years of Service, the amount specified above shall increase
to             % or $            .

 

Employees and Participants shall have the right to amend the stated automatic
Roth 401(k) Deferral provisions or receive cash in lieu of deferral into the
Plan.  For purposes of this section, Employees returning an election form
indicating a “zero” Roth 401(k) Deferral amount shall be deemed “Current
Participants”.

F.

Voluntary After-tax Contributions:

 

x

1

The plan does not permit Voluntary After-tax Contributions.

 

 

 

 

 

 

o

2.

Participants may make Voluntary After-tax Contributions in any amount from a
minimum of             % to a maximum of             % of their Compensation or
a flat dollar amount from a minimum of $             to a maximum of
$            .

 

 

 

 

 

 

o

3.

Participants may make Voluntary After-tax Contributions in any amount up to the
maximum permitted by law.

 

 

 

 

 

o

4.

The maximum combined limit of Elective Deferrals, Roth 401(k) Deferrals, and
Voluntary After-tax Contributions will not exceed             % of Compensation
or $            .

 

 

 

 

 

 

 

If the Employer wishes to reserve the right to recharacterize Elective Deferrals
as Voluntary After-tax Contributions in order to pass the ADP/ACP Test, this
section must be completed.

 

 

 

 

 

 

G.

Required After-tax Contributions:

 

 

 

 

 

 

x

1.

The Plan does not permit Required After-tax Contributions.

 

13


--------------------------------------------------------------------------------


 

 

 

 

 

o

2.

Participants shall be required to make Required After-tax Contributions as
follows:

 

 

 

 

 

 

 

o

a.

            % of Compensation.

 

 

 

 

 

 

 

o

b.

A percentage determined by the Employee.

 

 

 

 

 

 

 

o

c.

A flat dollar amount of $            .

 

 

 

 

 

 

 

o

d.

The maximum combined limit of Elective Deferrals, Roth 401(k) Deferrals, and
Required After-tax Contributions will not exceed             % of Compensation
or $            .

 

 

 

 

 

 

H.

Rollover Contributions:

 

 

 

 

o

1.

The Plan does not accept Rollover Contributions.

 

 

 

 

 

x

2.

Rollover Contributions may be made:

 

 

 

 

 

 

o

a.

after meeting the eligibility requirements for participation in the Plan.

 

 

 

 

 

 

 

x

b.

prior to meeting the eligibility requirements for participation in the Plan.

 

 

 

 

 

 

 

3.

 

The Plan will accept a Participant Rollover Contribution of an Eligible Rollover
Distribution from (check only those that apply):

 

 

 

 

 

 

 

x

a.

A Qualified Plan described in Code Section 401(a) or 403(a).

 

 

 

 

 

 

 

x

b.

An annuity contract described in Code Section 403(b).

 

 

 

 

 

 

 

x

c.

An eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.

 

 

 

 

 

 

 

x

d.

An Individual Retirement Account (which was not used as a conduit from a
Qualified Plan) or Annuity described in Code Section 408(a) or 408(b) that is
eligible to be rolled over and would otherwise be includable in gross income.

 

 

 

 

 

 

 

4.

The Plan will accept a Direct Rollover of an Eligible Rollover Distribution from
(check only those that apply):

 

 

 

 

 

 

o

a.

A Qualified Plan described in Code Section 401(a) or 403(a), excluding Voluntary
After-tax Contributions.

 

 

 

 

 

 

 

x

b.

A Qualified Plan described in Code Section 401(a) or 403(a), including Voluntary
After-tax Contributions.

 

 

 

 

 

 

 

x

c.

An annuity contract described in Code Section 403(b), excluding Voluntary
After-tax Contributions.

 

 

 

 

 

 

 

o

d.

An annuity contract described in Code Section 403(b), including Voluntary
After-tax Contributions.

 

 

 

 

 

 

 

x

e.

An eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or an agency or instrumentality of a state or
political subdivision of a state.

 

 

 

 

 

 

VII.          SAFE HARBOR PLAN PROVISIONS

If the Safe Harbor Plan provisions are elected, the nondiscrimination tests at
Article XI of the Plan Document are not

14


--------------------------------------------------------------------------------


applicable.  Safe Harbor Contributions made are subject to the withdrawal
restrictions of Code Section 401(k)(2)(B) and Treasury Regulations Section
1.401(k)-1(d); such contributions (and earnings thereon) must not be
distributable earlier than separation from Service, death, Disability, an event
described in Code Section 401(k)(10), or in the case of a profit-sharing or
stock bonus plan, the attainment of age 59½. Safe Harbor Contributions are NOT
available for Hardship withdrawals.

The ACP Test Safe Harbor is automatically satisfied if the only Matching
Contribution to the Plan is either a Basic Matching Contribution or an Enhanced
Matching Contribution that does not provide a match on Elective Deferrals in
excess of 6% of Compensation. For Plans that allow Voluntary or Required
After-tax Contributions, the ACP Test is applicable with regard to such
contributions.

Employees eligible to make Elective Deferrals to this Plan must be eligible to
receive the Safe Harbor Contribution in the Plan listed below, to the extent
required by applicable IRS Regulations.

o

The Employer elects to comply with the Safe Harbor Cash or Deferred Arrangement
provisions of Article XI of the Plan Document and elects one of the following
contribution formulas:

 

 

 

 

A.

A.

Safe Harbor Tests:

 

 

 

 

 

o

1.

Only the ADP and not the ACP Test Safe Harbor provisions are applicable.

 

 

 

 

 

o

2.

Both the ADP and ACP Test Safe Harbor provisions are applicable.  If both ADP
and ACP provisions are applicable:

 

 

 

 

 

 

o

a.

No additional Matching Contributions will be made in any Plan Year in which the
Safe Harbor provisions are used.

 

 

 

 

 

 

 

o

b.

The Employer may make Matching Contributions in addition to any Safe Harbor
Matching Contributions elected below.  (Complete provisions in Article VIII of
this Adoption Agreement regarding Matching Contributions that will be made in
addition to those Safe Harbor Matching Contributions made below.)

 

 

 

 

 

 

 

Safe Harbor Matching Contributions cannot be subject to an Hour of Service or
last day requirement.

 

 

 

o

B.

Designation of Alternate Plan to Receive Safe Harbor Contribution:

 

 

 

 

 

If the Safe Harbor Contribution as elected below is not being made to this Plan,
the name of the other plan that will receive the Safe Harbor Contribution is:

 

 

 

o

C.

Basic Matching Contribution Formula:

 

 

 

 

 

Matching Contributions will be made on behalf of Participants in an amount equal
to 100% of the amount of the Eligible Participant’s Elective Deferrals that do
not exceed 3% of the Participant’s Compensation and 50% of the amount of the
Participant’s Elective Deferrals that exceed 3% of the Participant’s
Compensation but that do not exceed 5% of the Participant’s Compensation.

 

 

 

o

D.

Enhanced Matching Contribution Formula:

 

 

 

 

 

Matching Contributions will be made in an amount equal to the sum of:

 

 

 

 

 

1.

            % (may not be less than 100%) of the Participant’s Elective
Deferrals that do not exceed             % (if more than 6% or if left blank,
the ACP Test will apply) of the Participant’s Compensation, plus

 

 

 

 

 

 

2.

            % of the Participant’s Elective Deferrals that exceed             %
of the Participant’s Compensation but do not exceed             % (if more than
6% or if left blank the ACP Test will apply) of the Participant’s Compensation.

 

 

 

 

 

 

This section must be completed so that at any rate of Elective Deferrals, the
Matching Contribution is at least equal to the Matching Contribution received if
the Employer used the Basic Matching Contribution Formula.  The rate of match
cannot increase as Elective Deferrals increase.  If an additional discretionary
match is made, the dollar amount of the allocation thereof may not exceed 4% of
eligible Plan Compensation.

 

15


--------------------------------------------------------------------------------


 

 

 

 

o

E.

Guaranteed Non-Elective Contribution Formula:

 

 

 

 

 

The Employer shall make a Non-Elective Contribution equal to             % (not
less than 3%) of the Compensation of each Eligible Participant.

 

o

F.

Flexible Non-Elective Contribution Formula:

 

 

 

This provision provides the Employer with the ability to amend the Plan to
comply with the Safe Harbor provisions during the Plan Year.  To provide such
option, the Employer must amend the Plan and indicate on Schedule C that the
Safe Harbor Non-Elective Contribution (not less than 3%) will be made for the
specified Plan Year.  Such election must comply with all the applicable notice
requirements.

 

 

 

Additional non-Safe Harbor contributions may be made to the Plan pursuant to
Section VIII hereof.  Any additional contributions may be subject to
nondiscrimination testing.

 

G.

Limitations on Safe Harbor Matching Contributions:

 

 

 

If a Safe Harbor Matching Contribution is made to the Plan:

 

 

o

1.

The Employer will annualize Safe Harbor Matching Contributions.

 

 

o

2.

The Employer will not annualize Safe Harbor Matching Contributions and elects to
match actual Elective Deferrals made:

 

 

 

o

a.

on a payroll basis [Plan defaults to this election].

 

 

 

o

b.

on a monthly basis.

 

 

 

o

c.

on a Plan Year quarterly basis.

 

 

 

 

If one of the Matching Contribution calculation periods at Section VII(G)(2)
above is selected, Matching Contributions must be deposited to the Plan not
later than the last day of the calendar quarter next following the quarter to
which they relate.

 

 

o

3.

The Employer will only contribute the Safe Harbor Contribution to Non-Highly
Compensated Employees.

 

 

 

 

 

 

 

 

 

 

 

VIII.        EMPLOYER CONTRIBUTIONS

The Employer shall make contributions to the Plan in accordance with the formula
or formulas selected below.  The Employer’s contribution shall be subject to the
limitations contained in Articles III and X of the Plan Document.  For this
purpose, a contribution for a Plan Year shall be limited by Compensation earned
in the Limitation Year that ends with or within such Plan Year.

Do not complete this section of the Adoption Agreement if the Plan only offers a
Safe Harbor Contribution. A Plan that offers both a Safe Harbor Contribution as
well as an additional Employer Contribution that is specified below, must
complete both Sections VII and VIII of this Adoption Agreement.

A.           Matching Employer Contribution:

Select the Matching Contribution Formula, Computation Period and special
Limitations for each contribution type from the options listed below.  Enter the
letter of the option(s) selected on the lines provided.  Leave the line blank if
no election is required.

Type of
Contribution

 

Matching
Contribution
(Formula 1)

 

Matching
Computation
Period

 

Limitations

 

Matching
Contribution
(Formula 2)

 

Matching
Computation
Period

 

Limitations

Elective Deferrals

 

a

 

a

 

d

 

b

 

a

 

d

Roth 401(k) Deferrals

 

 

 

 

 

 

 

 

 

 

 

 

Catch-up Contributions

 

 

 

 

 

 

 

 

 

 

 

 

Voluntary After-tax

 

 

 

 

 

 

 

 

 

 

 

 

Required After-tax

 

 

 

 

 

 

 

 

 

 

 

 

403(b) Deferrals

 

 

 

 

 

 

 

 

 

 

 

 

 

If any election is made with respect to “403(b) Deferrals” above, and if this
Plan is used to fund any

16


--------------------------------------------------------------------------------


Employer Contributions, Employer Contributions will be based on the Elective
Deferrals made to an existing 403(b) plan sponsored by the Employer.

Name of corresponding 403(b) plan, as applicable:

If the Matching Contribution formula selected by the Employer is 100% vested and
may not be distributed to the Participant before the earlier of the date the
Participant separates from Service, retires, becomes disabled, attains 59½, or
dies, it may be treated as a Qualified Matching Contribution.

1.             Matching Contribution Formulas:

Matching Contribution Formulas for Elective Deferrals, Roth 401(k) Deferrals and
Catch-Up Contributions:

If this Plan is also utilizing a Safe Harbor Contribution pursuant to Section
VII of this Adoption Agreement, the allocation of Discretionary Matching
Contributions may not exceed 4% of eligible Compensation.

a.                                      Percentage of Deferral Match:  The
Employer shall contribute to each eligible Participant’s account an amount equal
to 100% of the Participant’s Elective Deferrals up to a maximum of 3% of
Compensation or $3,000.

b.                                     Percentage of Deferral Match:  The
Employer shall contribute to each eligible Participant’s account an amount equal
to 50% of the Participant’s Elective Deferrals up to a maximum of 6% of
Compensation or $6,000.

c.                                      Discretionary Match:  The Employer’s
Matching Contribution shall be determined by the Employer with respect to each
Plan Year.  The Matching Contribution shall be contributed to each eligible
Participant in accordance with the nondiscriminatory formula determined by the
Employer.

d.                                     Tiered Match:  The Employer shall
contribute to each eligible Participant’s account an amount equal to:

            % of the first             % of the Participant’s Compensation
contributed, and

            % of the next             % of the Participant’s Compensation
contributed, and

            % of the next             % of the Participant’s Compensation
contributed.

The Employer’s contribution will be made up to the o greater of o lesser of
            % of Compensation, or $            .

e.                                      Percentage of Compensation Match:  The
Employer shall contribute to each eligible Participant’s account             %
of Compensation if the eligible Participant contributes at least      % of
Compensation.

The Employer’s contribution will be made up to the o greater of o lesser of
            % of Compensation or $            .

f.                                        Proportionate Compensation Match:  The
Employer shall contribute to each eligible Participant who defers at least
            % of Compensation, an amount determined by multiplying such Employer
Matching Contribution by a fraction, the numerator of which is the Participant’s
Compensation and the denominator of which is the Compensation of all
Participants eligible to receive such an allocation.

The Employer’s contribution will be made up to the o greater of o lesser of
            % of Compensation or $            .

g.                                     Length of Service Match:  The Employer
shall make Matching Contributions equal to the formula determined under the
following schedule:

    

Participant’s Total Years (Periods) of Service

      

Matching Contribution Formula

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17


--------------------------------------------------------------------------------


Each separate matching percentage contribution must satisfy Code Section
401(a)(4) nondiscrimination requirements and the ACP test.

Matching Contribution Formulas for Voluntary After-tax Contributions, Required
After-tax Contributions, 403(b) Deferrals:

h.                                     Percentage of Deferral Match: The
Employer shall contribute to each eligible Participant’s account an amount equal
to             % of the Participant’s Contribution or Deferral up to a maximum
of             % of Compensation or $            .

i.                                         Uniform Dollar Match: The Employer
shall contribute to each eligible Participant’s account $             if the
Participant contributes at least             % of Compensation or
$            .  The Employer’s contribution will be made up to the maximum of
            % of Compensation.

j.                                         Discretionary Match: The Employer’s
Matching Contribution shall be determined by the Employer with respect to each
Plan Year.  The Matching Contribution shall be contributed to each eligible
Participant in accordance with the nondiscriminatory formula determined by the
Employer.

2.                                       Matching Contribution Computation
Period: The Compensation or any dollar limitation imposed in calculating the
match will be based on the period selected below. Matching Contributions will be
calculated on the following basis:

a.

Payroll Based

e.

Monthly

 

b.

Weekly

f.

Quarterly

 

c.

Bi-weekly

g.

Semi-annually

 

d.

Semi-monthly

h.

Annually

 

The calculation of Matching Contributions based on the Computation Period
selected above has no applicability as to when the Employer remits Matching
Contributions to the Trust.

3.                                       Limitations on Matching Formulas:

a.                                      Contributions to Participants who are
not Highly Compensated Employees: Contribution of the Employer’s Matching
Contribution will be made only to eligible Participants who are Non-Highly
Compensated Employees.

b.                                     Deferrals withdrawn prior to the end of
the Matching Computation Period:  Matching Contributions (whether or not
Qualified) will not be made on Employee contributions withdrawn prior to the end
of the o Matching Computation Period, or o Plan Year.

o                                   If elected, this requirement shall apply in
the event of a withdrawal occurring as the result of a termination of employment
for reasons of retirement, Disability or death.

c.                                      Maximum Plan Limit for Matching
Contributions: In no event will Matching Contributions exceed             % of
Compensation, and/or $            .

o                                   If elected, this limitation applies to the
total of all Elective Deferrals, Roth 401(k) Deferrals, Catch-Up Contributions,
Voluntary After-tax Contributions and Required After-tax Contributions made to
the Plan for the Plan Year.

d.                                     True-up of Matching Contributions:  The
Employer elects to true-up Matching Contributions made to the Plan.

B.                                     Non-Elective Employer Contributions:

The Employer shall have the right to make a discretionary or fixed
contribution(s).  The Employer’s contribution(s) for the Plan Year shall be
allocated to the accounts of eligible Participants as follows :

o                                    1.             Proportionate Compensation
Formula:

o            a.             As a percentage of the Employer’s Net Profit.

18


--------------------------------------------------------------------------------


o                                   b.             On a pro rata basis as a
percentage of Compensation of eligible Participants for the Plan Year.

o                                     c.            As an amount fixed by an
appropriate action of the Employer as of the time prescribed by law.

o                                   2.             Uniform Dollar Amount
Formula:

o                                     a.             Equally in a uniform dollar
amount to each eligible Participant.

o                                     b.             In the same dollar amount
to each eligible Participant per Hour of Service or days worked that the
Participant is entitled to Compensation.

o                                   3.             Excess Integrated Allocation
Formula:  As an amount taking into consideration amounts contributed to Social
Security using the four-step Excess Integrated Allocation Formula as described
in paragraph 3.1(a) of the Plan Document; the Integration Level is defined at
Section III(D) of this Adoption Agreement.

o                                   4.             Base Integrated Allocation
Formula:  As an amount taking into consideration amounts contributed to Social
Security using the two-step Base Integrated Allocation Formula as described in
paragraph 3.1(b) of the Plan Document; to the extent that such contributions are
sufficient, they shall be allocated as follows:            % of each eligible
Participant’s Compensation, plus      % of Compensation in excess of the
Integration Level defined at Section III(D) hereof.  The percentage of excess
Compensation may not exceed the lesser of (1) the amount first specified in this
paragraph or (2) the greater of 5.7% or the percentage rate of tax under Code
Section 3111(a) as in effect on the first day of the Plan Year attributable to
the Old Age (OA) portion of the OASDI provisions of the Social Security Act.  If
the Employer specifies an Integration Level in Section III(D) which is lower
than the Taxable Wage Base for Social Security purposes (SSTWB) in effect as of
the first day of the Plan Year, the percentage contributed with respect to
excess Compensation must be adjusted.  If the Plan’s Integration Level is
greater than the larger of $10,000 or 20% of the SSTWB but not more than 80% of
the SSTWB, the excess percentage is 4.3%.  If the Plan’s Integration Level is
greater than 80% of the SSTWB but less than 100% of the SSTWB, the excess
percentage is 5.4%.

Only one Plan maintained by the Employer may be integrated with Social
Security.  Any Plan utilizing a Safe Harbor formula as provided in Section VII
of this Adoption Agreement may not apply the Safe Harbor Contributions to the
integrated allocation formula.

o            5.             Fixed Employer Contributions:

o                                     a.                         % of each
Participant’s Compensation.

o                                     b.             $             to each
Participant.

o                                     c.             Such contribution shall be
allocated in the same dollar amount to each eligible Participant per Hour of
Service or days worked that the Participant is entitled to Compensation.

o                                   6.             Uniform Points Allocation
Formula: The allocation for each eligible Participant will be determined by a
uniform points method. Each eligible Participant’s allocation shall bear the
same relationship to the Employer contribution as the Participant’s total points
bear to all points awarded.  Each eligible Participant will receive             
points for each of the following:

o                                     a.                          year(s) of
age.

o                                     b.                          Year(s) of
Service determined:

o                                    i.              In the same manner as
determined for eligibility.

o                                    ii.             In the same manner as
determined for vesting.

o                                    iii.            Points will not be awarded
with respect to Year(s) of Service in excess of             .

o            c.             $             (not to exceed $200) of Compensation.

x           7.             Additional Adopting Employers:

x                                   a.             All participating Employers’
contributions and forfeitures under Section VIII above entitled “Employer
Contributions” and forfeitures, if applicable, attributable to each specific
contribution source made by such Employer shall be pooled together and allocated
uniformly among all eligible Participants.

19


--------------------------------------------------------------------------------


o                                    b.             Each participating
Employer’s contribution and forfeitures, if applicable, subject to reallocation
attributable to each specific contribution source made by such Employer under
Section VIII entitled “Employer Contributions” shall be allocated only to
eligible Participants of the participating Employer.

Where contributions and forfeitures are to be allocated to eligible Participants
by participating Employers, each such Employer must maintain data demonstrating
that the allocations by group satisfy the nondiscrimination rules under Code
Section 401(a)(4).

C.                                     Qualified Matching (QMAC) and Qualified
Non-Elective (QNEC) Employer Contribution Formulas:

o                                     1.            QMAC Contribution Formula: 
The Employer may contribute to each eligible Participant’s Qualified Matching
Contribution account an amount equal to (select one or more of the following):

o                                    a.             $             or
            % of the Participant’s Elective Deferrals.

o                                    b.             $             or
            % of the Participant’s Elective Deferrals not to exceed
            % of Compensation.

o                                    c.             $             or
            % of the Participant’s Roth 401(k) Deferrals.

o                                    d.             $             or
            % of the Participant’s Roth 401(k) Deferrals not to exceed
            % of Compensation.

o                                    e.             $             or
            % of the Participant’s Voluntary After-tax Contributions.

o                                    f.              $             or
            % of the Participant’s Required After-tax Contributions.

o                                     2.            Discretionary QMAC
Contribution Formula:  The Employer shall have the right to make a discretionary
QMAC contribution.  The Employer’s Matching Contribution shall be determined by
the Employer with respect to each Plan Year’s eligible Participants.  Such
contribution shall be allocated on a nondiscriminatory basis.  This part of the
Employer’s contribution shall be fully vested when made.

o                                     3.            Discretionary Percentage
QNEC Contribution Formula:  The Employer shall have the right to make a
discretionary QNEC contribution which shall be allocated to each eligible
Participant’s account in proportion to his or her Compensation as a percentage
of the Compensation of all eligible Participants.  This part of the Employer’s
contribution shall be fully vested when made.  This contribution will be made
to:

o                                    a.             All eligible Participants.

o                                    b.             Only eligible Participants
who are Non-Highly Compensated Employees.

o                                     4.            Discretionary Uniform Dollar
QNEC Contribution Formula: The Employer shall have the right to make a
discretionary QNEC contribution which shall be allocated to each eligible
Participant’s account in a uniform dollar amount to be determined by the
Employer and allocated in a nondiscriminatory manner.  This part of the
Employer’s contribution shall be fully vested when made. This contribution will
be made to:

o                                    a.             All eligible Participants.

o                                    b.             Only eligible Participants
who are Non-Highly Compensated Employees.

o            5.             Fixed QNEC Contribution Formula:

o                                    a.                         % of each
Participant’s Compensation.

o                                    b.             $             to each
Participant.

o                                    c.             Such contribution shall be
allocated in the same dollar amount to each eligible Participant per Hour of
Service or days worked that the Participant is entitled to Compensation.

20


--------------------------------------------------------------------------------


x                                  6.             Corrective QNEC Contribution
Formula:  The Employer shall have the right to make a QNEC contribution to
satisfy the ADP/ACP Test.  Such contribution shall be limited pursuant to the
limitations in paragraph 11.11(f) of the Plan Document.  This part of the
Employer’s contribution shall be fully vested when made.

o                                    7.             Qualified Matching
Contributions (QMAC):

o                                   a.                                       For
purposes of the ADP or ACP Test, all Matching Contributions made to the Plan
will be deemed “Qualified” for purposes of calculating the Actual Deferral
Percentage and/or Actual Contribution Percentage.  All Matching Contributions
must be fully vested when made.

o                                   b.                                      For
purposes of the ADP or ACP Test, only Matching Contributions made to the Plan
that are needed to meet the Actual Deferral Percentage or Actual Contribution
Percentage Test will be deemed “Qualified” for purposes of calculating the
Actual Deferral Percentage and/or Actual Contribution Percentage. All such
Matching Contributions used must be fully vested when made.

o                                     8.             Qualified Non-Elective
Contributions (QNEC):

o                                   a.                                       For
purposes of the ADP or ACP Test, all Non-Elective Contributions made to the Plan
will be deemed “Qualified” for purposes of calculating the Actual Deferral
Percentage and/or Actual Contribution Percentage.  All Non-Elective
Contributions must be fully vested when made.

o                                   b.                                      For
purposes of the ADP or ACP Test, only the Non-Elective Contributions made to the
Plan that are needed to meet the Actual Deferral Percentage or Actual
Contribution Percentage Test will  be deemed “Qualified” for purposes of
calculating the Actual Deferral Percentage and/or Actual Contribution
Percentage. All such Non-Elective Contributions used must be fully vested when
made.

IX.           ALLOCATIONS TO PARTICIPANTS

A.            Allocation of Contributions to Active Participants:

o                                    1.             There are no allocation
requirements to receive any contribution made to the Plan.  However, the
participant must receive Compensation from the Employer for rendering personal
services.

o                                    2.             The Plan is using the Hours
of Service method.  A Year of Service will be credited upon completion of the
hours and/or employment requirements below.   Any allocation requirement
indicated below will not apply to any Safe Harbor Contributions that may be made
on behalf of any Participant in this Plan.

a.                                       A Year of Service for allocation
accrual purposes cannot be less than one (1) Hour of Service nor greater than
1,000 hours by operation of law. If left blank, the Plan will use 1,000 hours. 
Enter whole digit numbers only

 

Contribution Type

 

Hours

 

 

All contributions

 

 

 

 

Matching Contributions (Formula 1)

 

 

 

 

Matching Contributions (Formula 2)

 

 

 

 

Non-Elective Contribution (Formula 1)

 

 

 

 

Non-Elective Contribution (Formula 2)

 

 

 

 

QNECs

 

 

 

 

QMACs

 

 

 

b.                                      Participants must also be employed on
the last day of the Plan Year in order to receive the following contribution(s):

o

All contributions

 

o

Matching Contributions (Formula 1)

 

o

Matching Contributions (Formula 2)

 

o

Non-Elective Contribution (Formula 1)

 

o

Non-Elective Contribution (Formula 2)

 

o

QNECs

 

o

QMACs

 

o

True-up Contributions

 

21


--------------------------------------------------------------------------------


c.                                       Participants must be employed on the
last day of each quarter of the Plan Year in order to receive the following
contribution(s):

o

All contributions

 

o

Matching Contributions (Formula 1)

 

o

Matching Contributions (Formula 2)

 

o

Non-Elective Contribution (Formula 1)

 

o

Non-Elective Contribution (Formula 2)

 

o

QNECs

 

o

QMACs

 

o

True-up Contributions

 

Note: Use of this Subsection (c) requires that no more than one (1) Hour of
Service be required in Subsection (a) above for the contribution types chosen.

x                                  3.                                       The
Plan is using the Elapsed Time method.  Contributions will be allocated to all
Participants who have completed 0 [not more than twelve (12)] months of Service
regardless of the hours credited.  If left blank, the Plan will use twelve (12)
months.

a.                                       Participants must also be employed on
the last day of the Plan Year in order to receive the following contribution(s):

o

All contributions

 

o

Matching Contributions (Formula 1)

 

o

Matching Contributions (Formula 2)

 

o

Non-Elective Contribution (Formula 1)

 

o

Non-Elective Contribution (Formula 2)

 

o

QNECs

 

o

QMACs

 

x

Annual Match True-up Contributions (Except for those on leave due to the Family
Medical Leave Act of 1993)

 

B.            Allocation of Contributions to Terminated Participants:

o                                    1.                                      
There are no allocation requirements to receive any contribution made to the
Plan. However, the participant must receive Compensation from the Employer for
rendering personal services.

Employer contributions for a Plan Year will be allocated to terminated
Participants who have met the following allocation accrual requirements (check
all applicable boxes):

o                                    2.                                      
For Plans using the Hours of Service method, terminated Participants who have
completed the following hours.  (If left blank, the Plan will use 1,000 hours. 
Enter whole digit numbers only.)

Contribution Type

 

Hours

 

All contributions

 

 

 

Matching Contributions (Formula 1)

 

 

 

Matching Contributions (Formula 2)

 

 

 

Non-Elective Contribution (Formula 1)

 

 

 

Non-Elective Contribution (Formula 2)

 

 

 

QNECs

 

 

 

QMACs

 

 

 

22


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

Non-

 

 

 

 

 

 

 

 

 

All

 

Match

 

Match

 

Elective

 

Elective

 

Non-

 

 

 

 

 

 

 

Contributions

 

Formula 1

 

Formula 2

 

Formula 1

 

Formula 2

 

QNEC

 

QMAC

 

o

 

3.   For Plans using the Elapsed Time method, terminated Participants who have
completed         [not more than twelve (12)] months of Service. (If left blank,
the Plan will use twelve (12) months. Enter whole digit numbers only.):

 

o

 

o

 

o

 

o

 

o

 

o

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.   The Hours of Service or Period of Service requirement in Section (B) (2) or
(3) above will be waived if termination is due to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.   Early or Normal Retirement

 

o

 

o

 

o

 

o

 

o

 

o

 

o

 

 

 

b.   Disability

 

o

 

o

 

o

 

o

 

o

 

o

 

o

 

 

 

c.   Death

 

o

 

o

 

o

 

o

 

o

 

o

 

o

 

 

 

d.  Other (must be nondiscriminatory in operation):

 

o

 

o

 

o

 

o

 

o

 

o

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.   The last day of employment requirement in Section (A)(2) above will be
waived if termination is due to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.   Early or Normal Retirement

 

o

 

o

 

o

 

o

 

o

 

o

 

o

 

 

 

b.   Disability

 

o

 

o

 

o

 

o

 

o

 

o

 

o

 

 

 

c.   Death

 

o

 

o

 

o

 

o

 

o

 

o

 

o

 

 

 

d.  Other (must be nondiscriminatory in operation):

 

o

 

o

 

o

 

o

 

o

 

o

 

o

 

o            C.            Contributions to Disabled Participants:

The Employer will make contributions on behalf of a Participant who is
permanently and totally disabled. These contributions will be based on the
Compensation each such Participant would have received for the Limitation Year
if the Participant had been paid at the rate of Compensation paid immediately
before becoming permanently and totally disabled.  Such imputed Compensation for
the disabled Participant may be taken into account only if the Participant is
not a Highly Compensated Employee.  These contributions will be 100% vested when
made.

X.                                    DISPOSITION OF FORFEITURES

A.            Forfeiture Allocation Alternatives:

o                                    1.             Not applicable; all
contributions are fully vested.

x                                  2.             Select one or more methods in
which forfeitures associated with the contribution type will be allocated
(number each item in order of use):

23


--------------------------------------------------------------------------------


 

 

 

 

Employer Contribution Type

 

 

 

 

 

All Non-Safe Harbor

 

Non-Elective

 

 

 

Disposition Method

 

Matching Contributions

 

Contributions

 

 

 

 

 

 

 

 

 

a.

 

Restoration of Participant’s forfeitures.

 

1

 

 

 

 

 

 

 

 

 

 

 

b.

 

Used to offset Plan expenses.

 

2

 

 

 

 

 

 

 

 

 

 

 

c.

 

Used to reduce the Employer’s Non-Elective Contribution.

 

 

 

 

 

 

 

 

 

 

 

 

 

d.

 

Used to reduce the Employer’s Matching Contribution.

 

3

 

 

 

 

 

 

 

 

 

 

 

e.

 

Added to the Employer’s contribution (other than Matching Contributions or Base
Integration Formula) under the Plan.

 

 

 

 

 

 

 

 

 

 

 

 

 

f.

 

Added to the Employer’s Matching Contribution under the Plan (these
Contributions will be subject to ACP Testing).

 

 

 

 

 

 

 

 

 

 

 

 

 

g.

 

Allocate to all Participants eligible to share in the allocations in the same
proportion that each Participant’s Compensation for the year bears to the
Compensation of all other Participants for such year.

 

 

 

 

 

 

 

 

 

 

 

 

 

h.

 

Allocate to all NHCEs eligible to share in the allocations in proportion to each
such Participant’s Compensation for the year.

 

 

 

 

 

 

 

 

 

 

 

 

 

i.

 

Allocate to all NHCEs eligible to share in the allocations in proportion to each
such Participant’s Elective Deferrals for the year.

 

 

 

 

 

 

 

 

 

 

 

 

 

j.

 

Allocate to all Participants eligible to share in the allocations in the same
proportion that each Participant’s Elective Deferrals for the year bears to the
Elective Deferrals of all Participants for such year.

 

 

 

 

 

 

Participants eligible to share in the allocation of other Employer Contributions
under Section VIII shall be eligible to share in the allocation of forfeitures
except where allocations are only to Non-Highly Compensated Employees.

B.            Timing of Allocation of Forfeitures:

If no timely distribution or deemed distribution [pursuant to paragraph 6.5(c)
of the Plan Document] has been made to a former Participant, non-vested portions
shall be forfeited at the end of the Plan Year during which the former
Participant incurs his or her fifth consecutive one (1) year Break in Service or
Period of Severance for Plans that use the Elapsed Time Method.

If a former Participant has received the full amount of his or her Vested
Account Balance, the non-vested portion of his or her account shall be forfeited
and be disposed of:

o                                    1.                                      
during the Plan Year following the Plan Year in which the forfeiture arose.

x                                  2.                                       as
of any Valuation or Allocation Date during the Plan Year (or as soon as
administratively feasible following the close of the Plan Year) in which the
former Participant receives full payment of his or her vested benefit.

24


--------------------------------------------------------------------------------


o                                    3.             at the end of the Plan Year
during which the former Participant incurs his or her       (1st, 2nd, 3rd, 4th
or 5th) consecutive one (1) year Break in Service.

o                                    4.             as of the end of the Plan
Year during which the former Participant receives full payment of his or her
vested benefit.

o                                    5.             as of the earlier of the
first day of the Plan Year, or the first day of the seventh month of the Plan
Year following the date on which the former Participant has received full
payment of his or her vested benefit.

o                                    6.             as of the next Valuation or
Allocation Date following the date on which the former Participant receives full
payment of his or her vested benefit.

XI.                                MULTIPLE PLANS MAINTAINED BY THE EMPLOYER,
LIMITATIONS ON ALLOCATIONS, AND TOP-HEAVY CONTRIBUTIONS

A.            Plans Maintained By The Employer:

x                                  1.             This is the only Plan the
Employer maintains.  In the event that the allocation formula results in an
Excess Amount, such excess, after distribution of Employee contributions
pursuant to paragraph 10.2 of the Plan Document, shall be:

x           a.                                       Placed in a suspense
account for the benefit of the Participant without the crediting of gains or
losses for the benefit of the Participant.

o            b.                                      Reallocated as additional
Employer contributions to all other Participants to the extent that they do not
have any Excess Amount.

If no method is specified, the suspense account method will be used [Plan
defaults to this election].

o                                    2.             The Employer does maintain
another Plan [including a Welfare Benefit Fund or an individual medical account
as defined in Code Section 415(l)(2)], under which amounts are treated as Annual
Additions and has completed the proper sections below.

a.                                       If the Participant is covered under
another qualified Defined Contribution Plan maintained by the Employer:

o                                    i.                                         
The provisions of Article X of the Plan Document will apply.

o                                    ii.                                      
The Employer has specified below the method under which the plans will limit
total Annual Additions to the Maximum Permissible Amount, and will properly
reduce any Excess Amounts in a manner that precludes Employer discretion.

b.                                      Allocation of Excess Annual Additions: 
In the event that the allocation formula results in an Excess Amount, such
excess, after distribution of Employee contributions, shall be:

o                                    i.                                         
Placed in a suspense account for the benefit of the Participant without the
crediting of gains or losses for the benefit of the Participant.

o                                    ii.                                      
Reallocated as additional Employer contributions to all other Participants to
the extent that they do not have any Excess Amount.

If no method is specified, the suspense account method will be used [Plan
defaults to this election].

B.            Top-Heavy Provisions:

In the event the Plan is or becomes Top-Heavy, the minimum contribution or
benefit required under Code Section 416 and paragraph 14.2 of the Plan Document
relating to Top-Heavy Plans shall be satisfied in the elected manner:

x                                  1.                                       The
minimum contribution will be satisfied by this Plan.

 

25


--------------------------------------------------------------------------------


 

o            2.             The minimum contribution will be satisfied by (name
of other Qualified Plan):

a.                                     Minimum contribution or benefit to be
provided (specify interest rates and mortality table, if applicable):

b.                                    Employees who will receive the minimum
contribution or benefit under such other Plan:

 

                                                                   
3.              For any Plan Year during which the Plan is Top-Heavy, the sum of
the contributions (excluding Elective Deferrals) allocated to non-Key Employees
shall not be less than the amount required under the Plan Document.  The
eligibility of a Participant to receive Top-Heavy Contributions mirrors the
eligibility for any contribution with the earliest Entry Date.  Top-Heavy
minimums will be allocated to:

o            a.             all eligible Participants [Plan defaults to this
election].

o            b.             only eligible non-Key Employees who are
Participants.

o            4.             Matching Contributions shall be included when
satisfying Top-Heavy minimum contributions.

XII.                            NONDISCRIMINATION TESTING

A Plan may use different testing methods for the ADP and ACP Tests provided the
Plan does not permit recharacterization of Excess Contributions, Elective
Deferrals to be used in the ACP Test, or Qualified Matching Contributions to be
used in the ADP Test.

If no election is made, the Plan will use the Current Year testing method for
both the ADP and ACP Tests.

A.            Testing Elections:

o                                1.                                           
The Plan is not subject to ADP or ACP testing.  The Plan does not offer
Voluntary After-tax or Required After-tax Contributions and it either meets the
Safe Harbor provisions of Section VII of this Adoption Agreement, or it does not
benefit any Highly Compensated Employees.

x                                  2.                                       This
Plan is using the Current Year testing method for purposes of the ADP Test.

x                                  3.                                       This
Plan is using the Current Year testing method for purposes of the ACP Test.

o                                    4.                                      
This Plan is using the Prior Year testing method for purposes of the ADP Test.

o                                    5.                                      
This Plan is using the Prior Year testing method for purposes of the ACP Test.

B.            Testing Elections for the First Plan Year:

Complete only when Prior Year testing method election is made and the Employer
is not using the “deemed 3%” rule.

o                                1.                                       If
this is not a successor Plan, then for the first Plan Year this Plan permits any
Participant to make Elective Deferrals or Roth 401(k) Deferrals, the ADP used in
the ADP Test for Participants who are Non-Highly Compensated Employees shall be
such first Plan Year’s ADP.

o                                2.                                       If
this is not a successor Plan, then for the first Plan Year this Plan (a) permits
any Participant to make Employee contributions, (b) provides for Matching
Contributions or (c) both, the ACP used in the ACP Test for Participants who are
Non-Highly Compensated Employees shall be such first Plan Year’s ACP.

o                                    C.            Recharacterization:

Elective Deferrals may be recharacterized as Voluntary After-tax Contributions
to the extent so provided by this Plan, to satisfy the ADP Test.  The Employer
must have elected to permit Voluntary After-tax Contributions in the Plan for
this election to be operable.

26


--------------------------------------------------------------------------------


 

XIII.                        VESTING

Participants shall always have a fully vested and nonforfeitable interest in
their Employee contributions (including Elective Deferrals, Catch-Up
Contributions, Roth 401(k) Deferrals, Deemed IRA Contributions, Required
After-tax Contributions, and Voluntary After-tax Contributions), Qualified
Matching Contributions (“QMACs”), Qualified Non-Elective Contributions (“QNECs”)
or Safe Harbor Contributions, and their investment earnings.

Each Participant shall acquire a vested and nonforfeitable percentage in his or
her account balance attributable to Employer contributions and their earnings
under the schedule(s) selected below except in any Plan Year during which the
Plan is determined to be Top-Heavy. In any Plan Year in which the Plan is
Top-Heavy, the two-twenty vesting schedule [option (B)(4)] or the three-year
cliff schedule [option (B)(3)] shall automatically apply unless the Employer has
already elected a faster vesting schedule.  If the Plan is amended to option
(B)(3) or (B)(4) due to its Top-Heavy status, that vesting schedule will remain
in effect even if the Plan later becomes non-Top-Heavy until the Employer
executes an amendment to this Adoption Agreement.

A.            Vesting Computation Period:

A Year of Service for vesting will be determined on the basis of the (choose
one):

o                                    1.                                    Not
applicable.  All contributions are fully vested.

x                                  2.                                    Elapsed
Time method.

o                                      3.                                  Hours
of Service method.  A Year of Service will be credited upon completion of     
Hours of Service.  A Year of Service for vesting purposes will not be less than
one (1) Hour of Service or greater than 1,000 hours by operation of law.  If
left blank, the Plan will use 1,000 hours.

The computation period for purposes of determining Years of Service and Breaks
in Service for purposes of computing a Participant’s nonforfeitable right to his
or her account balance derived from Employer contributions:

o                                   a.                                   shall
commence on the date on which an Employee first performs an Hour of Service for
the Employer and each subsequent twelve (12) consecutive month period shall
commence on the anniversary thereof.

o                                  b.                                  shall
commence on the first day of the Plan Year during which an Employee first
performs an Hour of Service for the Employer and each subsequent twelve (12)
consecutive month period shall commence on the anniversary thereof.

A Participant shall receive credit for a Year of Service if he or she completes
the number of hours specified above at any time during the twelve (12)
consecutive month computation period.  A Year of Service may be earned prior to
the end of the twelve (12) consecutive month computation period and the
Participant need not be employed at the end of the twelve (12) consecutive month
computation period to receive credit for a Year of Service.

B.            Vesting Schedules:

Select the appropriate schedule for each contribution type and complete any
blank vesting percentages from the list below and insert the option number in
the vesting schedule chart below. Matching Contributions that are not Safe
Harbor Matching Contributions may only choose option (3) or (4) or a schedule
where amounts vest faster than at option (4).

 

 

Years of Service

 

 

 

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Full and immediate Vesting

 

 

 

 

 

2.

 

 

%

100

%

 

 

 

 

 

 

 

 

 

 

3.

 

 

%

 

 

100

%

 

 

 

 

 

 

 

 

4.

 

 

%

20

%

40

%

60

%

80

%

100

%

 

 

5.

 

 

%

 

%

20

%

40

%

60

%

80

%

100

%

6.

 

10

%

20

%

30

%

40

%

60

%

80

%

100

%

7.

 

0

%

20

%

40

%

60

%

100

%

 

 

 

 

8.

 

 

%

 

%

 

%

 

%

 

%

 

%

100

%

 

27


--------------------------------------------------------------------------------


The percentages selected for schedule (8) may not be less for any year than the
percentages shown at schedule (4).

Vesting Schedule Chart

 

Employer Contribution Type

 

 

 

 

 

All Employer Contributions

7

 

Matching Contributions (Formula 1)

7

 

Matching Contributions (Formula 2)

 

 

Match on Voluntary After-tax Contributions

 

 

Match on Required After-tax Contributions

 

 

Match on 403(b) Deferrals

 

 

Non-Elective Contribution (Formula 1)

 

 

Non-Elective Contribution (Formula 2)

 

 

Top-Heavy Minimum Contributions

 

C.            Service Disregarded for Vesting:

x                              1.             Not applicable.  All Service is
recognized.

o                                2.             Service prior to the Effective
Date of this Plan or a predecessor plan is disregarded when computing a
Participant’s vested and nonforfeitable interest.

o                                3.             Service prior to a Participant
having attained age eighteen (18) is disregarded when computing a Participant’s
vested and nonforfeitable interest.

o            D.            Full Vesting of Employer Contributions for Current
Participants:

Notwithstanding the elections above, all Employer contributions made to a
Participant’s account shall be 100% fully vested if the Participant is employed
on the Effective Date of the Plan (or such other date as entered
herein):       . The operation of this provision may not result in the
discrimination in favor of Highly Compensated Employees.

XIV.                        SERVICE WITH PREDECESSOR ORGANIZATION

o            A.            Not applicable.  The Plan does not recognize Service
with any predecessor organization.

x           B.            The Plan will recognize Service with all predecessor
organizations for the purposes indicated:

 

 

 

 

 

 

Allocation

 

 

 



 

Eligibility

 

Accrual

 

Vesting

 

 

 

x

 

x

 

x

 

x           C.            Service with the following organization(s) will be
recognized for the Plan purpose indicated:

 



 

Eligibility

 

Allocation
Accrual

 

Vesting

 

All affiliated international locations

 

x

 

x

 

x

 

 

 

 

 

 

 

 

 

 

 

o

 

o

 

o

 

Attach additional pages as necessary.

 

 

 

 

 

 

 

XV.                            IN-SERVICE WITHDRAWALS

A.            In-Service Withdrawals:

o                                1.             In-service withdrawals are not
permitted in the Plan.

x                              2.             In-service withdrawals are
permitted in the Plan.  Participants may withdraw the following contribution
types after meeting the following requirements (select one or more of the
following options):

28


--------------------------------------------------------------------------------


 

 

 

 

Withdrawal Restrictions

 

Contribution Types

 

A

 

B

 

C

 

D

 

E

 

F

 

G

 

H

 

I

a.

 

All Contributions

 

n/a

 

n/a

 

n/a

 

o

 

x

 

o

 

n/a

 

n/a

 

o

b.

 

Elective Deferrals

 

o

 

n/a

 

n/a

 

o

 

o

 

o

 

n/a

 

n/a

 

o

c.

 

Roth 401(k) Deferrals

 

o

 

n/a

 

n/a

 

o

 

o

 

o

 

n/a

 

n/a

 

o

d.

 

Voluntary After-tax Contributions

 

o

 

x

 

o

 

o

 

o

 

o

 

n/a

 

n/a

 

o

e.

 

Required After-tax Contributions

 

o

 

o

 

o

 

o

 

o

 

o

 

n/a

 

n/a

 

o

f.

 

Rollover Contributions

 

o

 

x

 

o

 

o

 

o

 

o

 

n/a

 

n/a

 

o

g.

 

Vested Matching (Formula 1)

 

o

 

n/a

 

o

 

o

 

o

 

o

 

o

 

o

 

o

h.

 

Vested Matching (Formula 2)

 

o

 

n/a

 

o

 

o

 

o

 

o

 

o

 

o

 

o

i.

 

Vested Non-Elective (Formula 1)

 

o

 

n/a

 

o

 

o

 

o

 

o

 

o

 

o

 

o

j.

 

Vested Non-Elective (Formula 2)

 

o

 

n/a

 

 

 

o

 

o

 

o

 

o

 

o

 

o

k.

 

Safe Harbor Matching

 

o

 

n/a

 

n/a

 

o

 

o

 

o

 

n/a

 

n/a

 

o

l.

 

Safe Harbor Non-Elective

 

o

 

n/a

 

n/a

 

o

 

o

 

o

 

n/a

 

n/a

 

o

m.

 

Qualified Non-Elective

 

o

 

n/a

 

n/a

 

o

 

o

 

o

 

n/a

 

n/a

 

o

n.

 

Qualified Matching

 

o

 

n/a

 

n/a

 

o

 

o

 

o

 

n/a

 

n/a

 

o

o.

 

Prior ER Match

 

o

 

x

 

o

 

o

 

o

 

o

 

o

 

o

 

o

p.

 

Prior Employer

 

o

 

x

 

o

 

o

 

o

 

o

 

o

 

o

 

o

 

 

Withdrawal Restriction Key

 

A.

 

Not available for in-service withdrawals.

B.

 

Available for in-service withdrawals without restrictions.

C.

 

Participants having completed five (5) years of Plan participation may elect to
withdraw all or any part of their Vested Account Balance.

D.

 

Participants may withdraw all or any part of their Account Balance after having
attained the Plan’s Normal Retirement Age (Normal Retirement Age cannot be less
than age 59½ for in-service withdrawal of Elective Deferrals, Roth 401(k)
Deferrals, Safe Harbor Contributions, QMACs or QNECs).

E.

 

Participants may withdraw all or any part of their Vested Account Balance after
having attained age 59.5 (not less than age 59½).

F.

 

Participants may withdraw all or any part of their Vested Account Balance after
having attained age       (not less than age 59½).

G.

 

Participants may elect to withdraw all or any part of their Vested Account
Balance which has been credited to their account for a period in excess of two
(2) years.

H.

 

Available for withdrawal only if the Participant is 100% vested.

I.

 

All requirements selected in (C) through (H) above must be satisfied prior to a
distribution being made from the Plan.

 

29


--------------------------------------------------------------------------------


B.            Hardship Withdrawals:

o                                1.                                      
Hardship withdrawals are not permitted in the Plan.

x                              2.                                       Hardship
withdrawals are permitted in the Plan and will be taken from the Participant’s
account as follows (select one or more of these options):

o                                a.                                          
Participants may withdraw Elective Deferrals.

o                                b.                                         
Roth 401(k) Deferrals

x                              c.                                          
Participants may withdraw Elective Deferrals and any earnings credited as of
December 31, 1988 (or if later, the end of the last Plan Year ending before July
1, 1989).

o                                d.                                         
Participants may withdraw Rollover Contributions plus their earnings.

o                                e.                                          
Participants may withdraw vested Non-Elective Contributions (Formula 1) plus
their earnings.

o                                f.                                            
Participants may withdraw vested Non-Elective Contributions (Formula 2) plus
their earnings.

x                              g.                                         
Participants may withdraw vested Matching Employer Contributions (Formula 1)
plus their earnings.

x                              h.                                         
Participants may withdraw vested Matching Employer Contributions (Formula 2)
plus their earnings.

o                                i.                                             
Participants may withdraw Qualified Matching Contributions and Qualified
Non-Elective Contributions plus their earnings, and the earnings on Elective
Deferrals which have been credited to the Participant’s account as of December
31, 1988 (or if later, the end of the last Plan Year ending before July 1,
1989).

If the Participant could withdraw his or her account in the past, this right may
not be taken away.

XVI.                        LOAN PROVISIONS

x                                  A.                                  
Participant loans are permitted in accordance with the Employer’s established
loan procedures.

x                                  B.                                  Loan
payments will be suspended under the Plan as permitted under Code Section 414(u)
in compliance with the Uniformed Services Employment and Reemployment Rights Act
of 1994.

XVII.                    INVESTMENT MANAGEMENT

A.            Investment Management Responsibility:

o                                1.                                       The
Employer shall appoint a discretionary Trustee to manage the assets of the Plan.

o                                2.                                       The
Employer shall retain investment management responsibility and/or authority. 
Unless otherwise appointed, the Trustee shall act in a nondiscretionary
capacity.

x                              3.                                       The
party designated below shall be responsible for the investment of the
Participant’s account. By selecting a box, the Employer is making a designation
as to who will have authority to issue investment directives with respect to the
specified contribution type (check all applicable boxes):

 

30


--------------------------------------------------------------------------------


 

 

 

Trustee

 

Employer

 

Participant

 

a.

All Contributions

n/a

 

n/a

 

x

 

 

 

 

 

 

 

 

 

b.

Elective Deferrals

o

 

o

 

o

 

 

 

 

 

 

 

 

 

c.

Roth 401(k) Deferrals

o

 

o

 

o

 

 

 

 

 

 

 

 

 

d.

Voluntary After-tax Contributions

o

 

o

 

o

 

 

 

 

 

 

 

 

 

e.

Required After-tax Contributions

o

 

o

 

o

 

 

 

 

 

 

 

 

 

f.

Safe Harbor Contributions

o

 

o

 

o

 

 

 

 

 

 

 

 

 

g.

Matching Contributions (Formula 1)

o

 

o

 

o

 

 

 

 

 

 

 

 

 

h.

Matching Contributions (Formula 2)

o

 

o

 

o

 

 

 

 

 

 

 

 

 

i.

QMACs

o

 

o

 

o

 

 

 

 

 

 

 

 

 

j.

QNECs

o

 

o

 

o

 

 

 

 

 

 

 

 

 

k.

Non-Elective Contributions (Formula 1)

o

 

o

 

o

 

 

 

 

 

 

 

 

 

l.

Non-Elective Contributions (Formula 2)

o

 

o

 

o

 

 

 

 

 

 

 

 

 

m.

Rollover Contributions

o

 

o

 

o

 

 

 

 

 

 

 

 

 

n.

Deemed IRA Contributions

o

 

o

 

o

 

 

To the extent that Participant self-direction was previously permitted, the
Employer shall have the right to either make the assets part of the general
fund, or leave them as self-directed subject to the provisions of the Plan
Document.

B.            Limitations on Partici pant Directed Investments:

x           1.             Participants are permitted to invest among only those
investment alternatives made available by the Employer under the Plan.

o            2.             Participants are permitted to invest in any
investment alternative permitted under the Plan Document.

o            C.            Insurance:

The Plan permits life insurance as an investment alternative.

x                                  D.            ERISA Section 404(c):

The Employer intends to be covered by the fiduciary liability provisions with
respect to Participant directed investments under ERISA Section 404(c).

XVIII.                DISTRIBUTION OPTIONS

A.            Timing of Distributions [both (1) and (2) must be completed]:

1.                                       Distributions payable as a result of
termination for reasons other than death, Disability or retirement shall be paid
c [select from the list at (A)(3) below].

2.                                       Distributions payable as a result of
termination for death, Disability or retirement shall be paid c [select from the
list at (A)(3) below].

3.                                       Distribution Options

a.                                       As soon as administratively feasible on
or after the Valuation Date following the date on which a distribution is
requested or is otherwise payable.

b.                                      As soon as administratively feasible
following the close of the Plan Year during which a distribution is requested or
is otherwise payable.

31


--------------------------------------------------------------------------------


c.                                       As soon as administratively feasible
following the date on which a distribution is requested or is otherwise payable.
 (This option is recommended for daily valuation plans.)

d.                                      As soon as administratively feasible
after the close of the Plan Year during which the Participant
incurs         [cannot be more than five (5)] consecutive one (1) year Breaks in
Service. [This formula can only be used in (A)(1).]

e.                                       As soon as administratively feasible
after the close of the Plan Year during which the Participant
incurs          [cannot be more than five (5)] consecutive one (1) year Breaks
in Service. [This formula can only be used in (A)(2).]

f.                                         Only after the Participant has
attained the Plan’s Normal Retirement Age or Early Retirement Age, if
applicable.

B.            Required Beginning Date:

The Required Beginning Date of a Participant with respect to the Plan is (select
one from below):

o                                    1.             The April 1 of the calendar
year following the calendar year in which the Participant attains age 70½.

o                                    2.             The April 1 of the calendar
year following the calendar year in which the Participant attains age 70½ except
that distributions to a Participant (other than a 5% owner) with respect to
benefits accrued after the later of the adoption of this Plan or Effective Date
of the amendment of this Plan must commence no later than the April 1 of the
calendar year following the later of the calendar year in which the Participant
attains age 70½ or the calendar year in which the Participant retires.

x                                  3.             The later of the April 1 of
the calendar year following the calendar year in which the Participant attains
age 70½ or retires except that distributions to a 5% owner must commence by the
April 1 of the calendar year following the calendar year in which the
Participant attains age 70½.

x                                  Except that such Participant may elect to
begin receiving distributions as of April 1 of the calendar year following the
calendar year in which the Participant attains age 70½.  Any distributions made
pursuant to such an election will not be considered required minimum
distributions.  Such distributions will be considered in-service distributions
and as such, will be subject to applicable withholding.

C.            Minimum Distribution Requirements:

x                                  1.             Election to Apply Five (5)
Year Rule to Distributions to Designated Beneficiaries:

If the Participant dies before distributions begin and there is a Designated
Beneficiary, distribution to the Designated Beneficiary is not required to begin
by the date specified in the Plan Document but the Participant’s entire interest
will be distributed to the Designated Beneficiary by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.  If the
Participant’s surviving Spouse is the Participant’s sole Designated Beneficiary
and the surviving Spouse dies after the Participant but before distributions to
either the Participant or the surviving Spouse begin, this election will apply
as if the surviving Spouse were the Participant.  This election will apply to:

x           a.             all distributions.

o            b.             the following distributions:          

x                                  2.             Election to Allow Participants
or Beneficiaries to Elect Five (5) Year Rule:

Participants or Beneficiaries may elect on an individual basis whether the five
(5) year rule or the life expectancy rule described in the Plan Document applies
to distributions after the death of a Participant who has a Designated
Beneficiary.  The election must be made no later than the earlier of September
30 of the calendar year in which distribution would be required to begin under
the Plan, or by September 30 of the calendar year which contains the fifth
anniversary of the Participant’s (or, if applicable, surviving Spouse’s) death. 
If neither the Participant nor Beneficiary makes an election under this
paragraph, distributions will be made in accordance with Article VII of the Plan
Document and, if applicable, the elections in Section XVIII(C)(1) above.

32


--------------------------------------------------------------------------------


D.            Forms of Payment (select all that apply):

The normal form of payment is determined at Section III(I) of this Adoption
Agreement.

x                                  1.             Lump sum.

o                                    2.             Installment payments.

o                                    3.             Partial payments; the
minimum amount will be $       .

o                                    4.             Life annuity.

o                                    5.             Term certain annuity with
payments guaranteed for        years [not to exceed twenty (20)].

o                                    6.             Joint and o 50%, o 66-2/3%,
o 75% or o 100% survivor annuity.

E.             Type of Payment (select all that apply):

x                                  1.             Cash

x                                  2.             Employer securities.

o                                    3.             Other marketable securities.

o                                    4.             Other in-kind payments.

F.             Application of Involuntary Cash-out Provisions:

o                                    1.             The Plan shall not make
involuntary cash-outs to any terminated vested Participant.  Distributions will
only be made at the request of the Participant.

x                                  2.             The Plan shall make
involuntary cash-outs to a terminated vested Participant as follows:

 

o

a.

The Plan shall make involuntary cash-out distributions of Vested Account
Balances of less than $200. Distribution of amounts $200 or greater shall only
be made at the request of the Participant.

 

 

 

 

 

x

b.

The Plan shall make involuntary cash-out distributions of Vested Account
Balances of $1,000 or less. Distribution of amounts greater than $1,000 shall
only be made at the request of the Participant.

 

 

 

 

 

o

c.

The Plan shall make automatic rollovers of Vested Account Balances that are
greater than $1,000 but are not more than $5,000 in accordance with the
provisions of Article VI of the Plan Document.

 

 

 

 

 

o

d.

The Plan shall make automatic rollovers of Vested Account Balances that are not
more than $5,000 in accordance with the provisions of Article VI of the Plan
Document.

 

 

 

 

 

3.

In determining the value of the Participant’s nonforfeitable account balance for
purposes of the Plan’s involuntary cash-out rules, the Plan:

 

 

 

 

o

a.

elects to exclude Rollover Contributions with respect to distributions made
after         (no earlier than December 31, 2001) with respect to Participants
who separated from service after         (may be earlier than December 31,
2001).

 

 

 

 

 

x

b.

elects to include Rollover Contributions when determining such value.

 

 

 

 

 

 

If no selection is made, the Plan will exclude Rollover Contributions when
determining the value of the Participant’s nonforfeitable account balance for
involuntary cash-out purposes.

 

 

33


--------------------------------------------------------------------------------


G.            Distribution Upon Severance from Employment Due to Acquisition of
Employer:

x                                  1.            Not applicable.

o                                    2.            Distribution upon severance
from employment as described in the Plan Document shall apply for distributions
after         (no earlier than December 31, 2001) regardless of when the
severance from employment occurred.

o                                    3.            Distribution upon severance
from employment as described in the Plan Document shall apply for distributions
after         (no earlier than December 31, 2001) for severance from employment
occurring after           (enter the Effective Date if different than the
Effective Date above).

34


--------------------------------------------------------------------------------


XIX.        SIGNATURES

Completion of this Adoption Agreement requires consideration of complex tax and
legal issues.  The Employer should consult with or should obtain the advice of
its legal counsel and/or tax advisor before executing this Adoption Agreement. 
By executing this Adoption Agreement, the Employer acknowledges that it is a
legal document with significant tax and legal ramifications.  The Employer
understands that its failure to properly complete or amend this Adoption
Agreement may result in failure of the Plan to qualify or in disqualification of
the Plan.

A.            Employer:

This Adoption Agreement and the corresponding provisions of the Plan Document
are adopted by the Employer this        day of       ,          .

 

Executed on behalf of the Employer by:

 

 

 

 

 

Title:

 

 

 

 

 

Signature:

 

 

B.            Trust Agreement:

o                                    Plan assets will be invested in group
annuity contracts.  There is no Trustee and the terms of the contract(s) will
apply.

o                                    Plan assets are held in a tax qualified
Trust.  The Trust provisions used will be as contained in the Plan Document.

x                                  Plan assets are held in a tax qualified
Trust.  The Trust provisions used will be as contained in the accompanying
executed Trust Agreement between the Employer and the Trustee attached hereto.

C.            Trustee:

x                                  The Trustee appointed shall act in the
capacity of non-discretionary directed Trustee.

o                                    The Trustee appointed shall act in the
capacity of a discretionary Trustee.

 

Name and address of Trustee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Employer’s Plan as contained herein is accepted by the Trustee this
                      day of                                  ,
                             .

 

Accepted on behalf of the Trustee by:

 

 

 

 

 

Title:

 

 

 

 

 

Signature:

 

 

 

 

 

Accepted on behalf of the Trustee by:

 

 

 

 

 

Title:

 

 

 

 

 

Signature:

 

 

 

 

 

Accepted on behalf of the Trustee by:

 

 

 

 

 

Title:

 

 

35


--------------------------------------------------------------------------------


PARTICIPATION AGREEMENT

Each Participating Employer must execute a separate Participation Agreement. If
not applicable, do not complete this Participation Agreement.

By executing this Participation Agreement, the undersigned Employer elects to
become a Participating Employer in the Plan and accompanying Adoption Agreement
as if the Participating Employer were a signatory to the Adoption Agreement. 
The Participating Employer accepts, and agrees to be bound by, all of the
elections granted under the provisions of the Plan as made by the signatory
sponsoring Employer in Section XIX(A) of the Adoption Agreement, except as
otherwise provided below.  Further, the Participating Employer hereby appoints
the signatory sponsoring Employer as its attorney in fact for the purpose of
adopting on its behalf all future amendments whether required or voluntary and
any applicable corresponding documents (e.g., Loan Policy, QDRO procedures,
Trust Agreement).

 

A.

PARTICIPATING EMPLOYER:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Phone Number:

 

Tax ID Number:

 

 

 

 

 

 

B.

EFFECTIVE DATE:

 

 

 

 

 

 

 

The Effective Date of the Plan for the Participating Employer is:

 

 

 

 

 

 

o

This is an adoption of a new plan by the Participating Employer.

 

 

 

 

 

o

This is an adoption of an amendment or restatement of a plan currently
maintained by the Participating Employer identified as follows:

 

 

 

 

 

 

Name of Plan:

 

 

 

 

 

 

 

Original Effective Date:

 

 

 

 

 

 

C.

SIGNATURES:

 

 

 

 

 

 

 

Executed on behalf of the Participating Employer by:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Executed on behalf of the Signatory Sponsoring Employer by:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Signature:

 

 

36


--------------------------------------------------------------------------------


SCHEDULE A

PROTECTED BENEFITS

This Schedule describes Code Section 411(d)(6) protected benefits included in
the adopting Employer’s prior plan document that are not available in the Plan
Document.  Complete as applicable.

1.             Plan Provision:  Vesting - An eligible employee who was a
participant employed by Management Science Associates, Inc. on April 1, 1996
shall be 100% vested in his/her  matching  account as of April 1, 1996.

Effective Date:      April 1, 1996

2.             Plan Provision:  Vesting - An eligible employee who was a
participant employed by Willis Corroon Corporation of Sacramento on May 31, 1996
shall be 100% vested in his/her  matching  account as of May 31, 1996.

Effective Date:      May 31, 1996

3.             Plan Provision:  Vesting — The Employer retains a list of
employees who are 100% vested as a result of not being hired into a permanent
position after November 10, 1996 and employees not offered permanent employment
after November 30, 1996.

Effective Date:      November 30, 1996

4.             Plan Provision:  In-Service Withdrawal — Active employees who
have a balance in either the “Prior ER Match” or “Prior Employer” sources may
with withdraw these funds at any time, without restriction. The monies have been
in the account for greater than two years.

Effective Date:      December 1, 2006

37


--------------------------------------------------------------------------------


SCHEDULE B

PRIOR PLAN PROVISIONS

This Schedule should be used by the adopting Employer if a prior plan contains
provisions not found in the Plan Document, or where the Employer wishes to
document transactions or historical provisions of the Employer’s Plan.

The following list documents provisions that changed with the restatement of the
Plan, effective December 1, 2006.

1. Eligibility Requirements:

Prior Plan Provisions

·                  Service requirement — 30 days for purposes of pre-tax
contributions. For Employer contributions, 1 year.

·                  Computation method for measuring service — Regular
associates, elapsed time. For temporary associates hours are used (Employment
year switching to Plan year). In addition, if a temporary associate switches to
a regular associate hours will continue to be used.

·                  Temporary employees who work less than 1,000 hours are
excluded from the Plan.

·                  The entry dates are the 1st and the 16th of the month

·                  The Board of Directors has the right to waive eligibility
requirements.

 

Current Plan Provisions

·                  Service requirement — 2 months of service for purposes of
pre-tax contributions. 1 year for purposes of Employer contributions.

·                  Computation method for measuring service — All service will
be measured using the elapsed time method.

·                  Temporary employees who work less than 1,000 hours will be
eligible for participation.

·                  The entry date will be as soon as administratively feasible
upon satisfying the eligibility requirements.

·                  The Board of Directors will not have the right to waive
eligibility requirements without amending the Plan.

2.  Elective Deferrals:

Prior Plan Provision

·                  The Plan allows for deferral changes and reinstatements on
the 1st and the 16th of the month.

 

Current Plan Provision

·                  The Plan allows for daily changes and reinstatements of
elective deferrals.

3. Company Match:

Prior Plan Provision

·                  All employees receive the following match formula: 100% of
elective deferrals, up a maximum of 3% of compensation or $3,000.

 

Current Plan Provisions

·                  All employees hired prior to January 1, 2007 will receive a
match equal to 100% of elective deferrals, up a maximum of 3% of compensation or
$3,000.

·                  All employees hired on or after January 1, 2007 will receive
a match equal to 50% of elective deferrals, up to maximum of 6% of compensation
or $6,000.

4.  In-Service Withdrawals:

Prior Plan Provision

·                  Plan participants are only allowed one in-service withdrawal
per calendar year.

 

Current Plan Provision

·                  There is no limit on the number of in-service withdrawals
that can be taken.

38


--------------------------------------------------------------------------------


5.  Loans:

Prior Plan Provisions

·                  A new loan can be taken in the month following the month in
which the final payment is received.

·                  The Plan allows for one loan at a time.

 

Current Plan Provision

·                  The Plan allows for one loan at a time with no restrictions
on when it can be taken.

6. Plan Name:

Prior Plan Name

·                  Willis North America, Inc. Financial Security Partnership
Plan

 

Current Plan Name

·                  Willis 401(k) Retirement Savings Plan

7. Vesting of Frozen Employer Sources:

Vesting of Prior ER Match

·                  5 year graded Schedule (0/20/40/60/100)

 

Vesting of Prior Employer

·                  5 year graded schedule (0/0/25/50/100)

In addition to the above Plan provision changes, money sources were combined as
follows:

Current Money Sources

 

Mapped to

 

New Money Sources

 

Withdrawal Provisions

Prior ER Match

 

›

 

Prior ER Match

 

Available anytime

Pre 87 Voluntary After-Tax

 

›

 

After-Tax Deposit Account

 

Available anytime

Company Stock Match

 

›

 

Company Match

 

Available at age 59.5, Hardship

Rollover

 

›

 

Rollover

 

Available anytime

Salary Deferral

 

›

 

Pre-Tax Deferral

 

Available at age 59.5, Hardship

Prior Plan Salary Deferral

 

›

 

Pre-Tax Deferral

 

Available at age 59.5, Hardship

Unrestricted Employer Match

 

›

 

Company Match

 

Available at age 59.5, Hardship

Prior Employer

 

›

 

Prior Employer

 

Available anytime

Rollover From Prior Plan

 

›

 

Rollover

 

Available anytime

 

Effective December 1, 2006

39


--------------------------------------------------------------------------------


SCHEDULE C

SAFE HARBOR ELECTIONS FOR FLEXIBLE NON-ELECTIVE CONTRIBUTION

The following elections are made with regard to the Plan’s Safe Harbor status
pursuant to Section VII herein.  For Plan Years indicated below, the Plan hereby
invokes a Safe Harbor status in accordance with Code Sections 401(k)(12) and
401(m)(11).

For all Plan Years in which this Safe Harbor election is being made, the
limitations and restrictions found in Section VII herein apply.

1.             For the Plan Year beginning       and ending      , the Employer
hereby invokes a Safe Harbor status as provided in Code Sections 401(k)(12) and
401(m) (11).  The Safe Harbor Contribution will be an amount equal to      %
(not less than 3%) of Compensation.  This election is made on this       day of
     ,       (date may not be later than 30 days prior to the end of the Plan
Year in which such election is being made).

2.             For the Plan Year beginning       and ending      , the Employer
hereby invokes a Safe Harbor status as provided in Code Sections 401(k)(12) and
401(m) (11).  The Safe Harbor Contribution will be an amount equal to      %
(not less than 3%) of Compensation.  This election is made on this       day of
     ,       (date may not be later than 30 days prior to the end of the Plan
Year in which such election is being made).

3.             For the Plan Year beginning       and ending      , the Employer
hereby invokes a Safe Harbor status as provided in Code Sections 401(k)(12) and
401(m) (11).  The Safe Harbor Contribution will be an amount equal to      %
(not less than 3%) of Compensation.  This election is made on this       day of
     ,       (date may not be later than 30 days prior to the end of the Plan
Year in which such election is being made).

4.             For the Plan Year beginning       and ending      , the Employer
hereby invokes a Safe Harbor status as provided in Code Sections 401(k)(12) and
401(m) (11).  The Safe Harbor Contribution will be an amount equal to      %
(not less than 3%) of Compensation.  This election is made on this       day of
     ,       (date may not be later than 30 days prior to the end of the Plan
Year in which such election is being made).

5.             For the Plan Year beginning       and ending      , the Employer
hereby invokes a Safe Harbor status as provided in Code Sections 401(k)(12) and
401(m) (11).  The Safe Harbor Contribution will be an amount equal to      %
(not less than 3%) of Compensation.  This election is made on this       day of
     ,       (date may not be later than 30 days prior to the end of the Plan
Year in which such election is being made).

40


--------------------------------------------------------------------------------